              UNITED STATES DISTRICT COURT                                 ~
        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                      )
      JEFFREY CUTLER                  )
                                      )        CASE NO. 5:19-cv-00834
           Plaintiff                  )
                                      )
              v.                      )
                                      )
NANCY PELOSI IN HER OFFICIAL          )
CAPACITY AS SPEAKER OF THE            )
HOUSE OF REPRESENTATIVES              )
        CITIZENS BANK,                )         JURY TRIAL DEMANDED
         FULTON BANK,                 )
   WIKIPEDIA FOUNDATION,              )
   VERIZON CORPORATION,               )
   GOOGLE CORPORATION,                )
       ERIE INSURANCE,                )
   STATE FARM INSURANCE,              )
      LEMBERG LAW LLC,                )
   FORD MOTOR COMPANY,                )
 MANHEIM SCHOOL DISTRICT,
     HAVERFORD POLICE             )
                                      )                    F·ILED
         DEPARTMENT,                  )                    DEC 23 2019
 PHILADELPHIA NEWSPAPERS              )                KATE BARKMAN. Clerkc·.._.1.
                                                      By               pef). ~ "
              INC,                    )
     ASSOCIATED PRESS,                )
    U.S. NEWS AND WORLD           1
           REPORTS,                   )
 BEND BULLETIN NEWSPAPER,             )
                                      )
            And                       )
  JOHN DOES and JANE DOES,            )
                                      )
          Defendants                  )
                                      )

 MOTION TO HAVE CHANGE IN VENUE FOR CASE 4:18-cv-00167-0
  .      FROM STATE OF TEXAS TO PENNSYLVANIA
               AND RESPONSE TO ECF 115
                                          ~~
                         PAGE 1   of¥
Here comes Jeffrey Cutler, acting Prose, previously filed a RESPONSE TO

GOOGLE, LLC (ECF 99) FOR WRIT OF EXECUTION AND

WHISTLEBLOWER on 08NOV2019 had respectfully requested the court

per rule 6 direct the clerk of court declare all parties in DEFAULT for

failing to respond to the document filed 08NOV2019 (ECF 101), and

pursuant to Rule 55(b)(l) of the Federal Rules of Civil procedure, for entry

of default against all defendants in support of this request Jeffrey Cutler

relied on the record in this case and the affidavit submitted. Mr. Cutler also

requested the court schedule a jury trial to determine the shared liability of

all defendants in this case and provide an impartial judge with no history to

any defendant in this case such as Juan Ramon Sanchez.. Mr. Cutler NOW

REQUESTS ON AN EMERGENCY BASIS SCHEDULE A START

DATE FOR A jury trial to determine the shared liability of all defendants

in this case , provide an impartial judge with no history to any defendant

in the cases and provide the test of the constitutionality of the Pennsylvania

INPECTION LAW OF VEHICLES and constitutionality of the Affordable

Care act (OBAMACARE), which was declared UNCONSTITUTIONAL

BY AN APPEALS COURT ON 18DEC2019. Mr. Cutler filed an origiinal

case in Washington (l-13-cv-2066 31DEC2013), which was granted the

right to defend the establishment clause on 14AUG2015. Since all the

defendants have DEFAULTED in this case, an equal distribution of the 6.5
                                          4
                              PAGE 2 of   J6
Billion dollar requested compensation may not be the best solution. Per

ECF 115 all defendants should testify under oath, and show why they failed

to show GOOD CAUSE why BEING OUT OF TIME, they should be

excused. Mr. Cutler per the order in United States Court of Appeals case

19-10011 states they should be DENIED. Mr. Ricahard Coe should also

show cause why he USED MAIL FRAUD TO TRY AND JUSTIFY HIS

CASE to defend his client and alter the results of the court. NANCY

PELOSI (SPEAKER OF THE HOUSE) should show why she has not also

violated VIOLATED THE UNITED STATES CONSTITUTION

AMMEND 6 (AGAINST THE PRESIDENT .. RIGHT TO SPEEDY TRIAL)

and RIGHT TO HAVE A LAWYER PRESENT. The President was denied

these rights by the actions of Adam Shiff, just like Mr. Jammal Harris was

denied these rights in the federal court Habeus Court hearing by Craig

Stedman in the Lancaster County District Attorney Mr. Cutler. A

DECLARED WHISTLE BLOWER SHOULD BE PROTECTED

WITH A CEASE AND DESIST AGAINST THE PARTIES, THAT ARE

SOME OF THE SAME INDIVIDUALS THAT HAVE CONSPIRED TO

TRY AN FALSEY IMPEACHMENT AGAINST THE PRESIDENT

USING PERJURED TESTIMONY. All persons mentioned

by Mr. Cutler in EVERY lawsuit and their lawyers should be allowed to

testify under oath to explain why on or about march 17, 2017 Amber Geen,

                             PAGE 3 of 36
Bian Hurter, Dennis Stuckey, Mr. Buckwalter, Ralph Hutchinson, and judge

Margaret Miller along with the lawyers (Susan Peipher, Christina Hausner)

all conspired to commit a bank robbery of Fulton Bank. Susan Peipher and

Christina Hausner wrote a note which judge Margaret Miller signed. It was

then executed by Mark Katkovcin at Fulton Bank on or about April 3, 2017

(18 U.S.C. § 2113). The total amount of the robbery exceeded$ 900,000.00.

Mr. Cutler had arranged for his mother to mail him a birthday card and

birthday check from CITIZEN's bank to the lock box he opened on or about

January 07, 2014 with a$ 4,000 deposit to Fulton Bank. Susan Peipher

knew or should have known that Amber Green failed to have a surety bond

when she created a resolution to assign her the Tax Collection duties on Feb

23, 2017, and did not have one until on or about July 18, 2018, and thus was

NEVER ALLOWED TO COLLECT THE TAXES LEGALLY. Also

Lawyer Richard Mills conspired to defraud Travelers Insurance and file a

false lawsuit which violated 18 U.S.C. 242 (deprivation of rights under color

of law) and also conceal 190,000 counts of Mail Fraud and at least 2 counts

of insurance fraud with LNP newspaper and NBC affiliate WGAL by

committing perjury and making false statements under oath, just like James

Corney made false statements to the FISA court on multiple occaisions, for

spying on the ptesident. Also as per as per ECF #5 in federal case

number 2:17-cv-00984 by the late Thomas O'Neill, the order denies any

                             PAGE 4 of 36
claims for failure to notify all parties and ECF 111 and 112 fails to notify

ALL parties that were served even though they are listed by Cutler. This

was all done because Mr. Cutler is Jewish, just they previously set up Lisa

Michelle Lambert for Murder, after raping her at gunpoint. The murder of 4

individuals in Jersey City, NJ. on 10DEC2019 was identified by the Mayor

of that city as targeted event aimed at the KOSHER GROCERY STORE.

Cutler also notified the court in his previous filing that the three traffic

citations for failing to get a vehicle inspection and the constitutionality of

law be argued in this court to provide a neutral change of venue since Judge

Denise Cummins is named in a pending federal lawsuit in the United States

Court of Appeals (18-3693) with Mr. Cutler. It should also be noted that as

part ofECF 109, evidence of Google sending the the cert of250CT2019 to

the WRONG ADDRESS, Mr. Coe of DrinkerBiddle&Reath sent the cert

when it was returned on 18NOV2019 by conventional mail and it was not

recieved by Mr. Cutler until 06DEC2019. A callas disregard for getting the

document on time to Mr. Cutler instead of priority mail, and a form of

MAIL FRAUD. The three traffic citations mentioned prviously for clarity

are MJ-32125-TR-0001212-219, MJ-02302-TR-003403-2019, and

TR0001501-2019. All mail was diverted from Mr. Cutler so that

all documents were only picked up on 06DEC2019. Conspiracy and Mail

Fraud, because Mr. Cutler is Jewish, and the parties are acting as an agent of

                               PAGE 5 of 36
the Klu Klux Klan to conceal a federal crime of Murder of a government

employee and violated 18 U.S.C. 242 (deprivation of rights under color of

law). ECF 110 by Fulton Bank should be DENIED because it tries to

coverrup a FEDERAL FELONY and also obstruct the discovery of the

individuals that actually carried out the MURDER of a FEDERAL

EMPLOYEE. Nancy Pelosi on 10DEC2019 stated that the president is being

impeached for ABUSE OF POWER and OBSTRUCTION OF

CONGRESS. Based on the logic applied by the house, any VETO could

also be considered OBSTRUCTION OF CONGRESS. Mr. Cutler has also

notified the court that laws recently signed by Mr. Tom Wolf, the current

elected fourty-seventhPennsylvania governor that the law started as Senate

bill 4 73 violates the Pennsylvania constitution by violating the Uniformity

clause by providing different tax rates to individuals that are in the military

and not in the military. The summary offense is just a form of taxation, and

cannot be applied unequally, as was the ruling for allowing of universal

marriage be tween 2 people. He also notifies the court that Judge Barry

Bloss, Cynthia Rufe, and Judge Eduardo Robreno violated 18 U.S.C. 242

(deprivation of rights under color of law). Judge Robreno issued an order on

October 9, 2019 that threatened Mr. Cutler with violent consequences by

MAIL, ifhe tried to file a motion for reconsideration, violating the United

States Constitution Ammend 1 and right to defend the first Amendment

                               PAGE 6 of 36
granted by the United States Court of appeals on 14AUG2015.

Judge Bloss ignored the federal action, and still issued a warrant, even

though he had documentation to the contrary. Brian Sims has been in

default since the end of May 2019. Judge Rufe had violated Mr. Krieger's

rights by not allowing discovery and due process, and violated 18 U.S.C.

242 (deprivation of rights under color oflaw) FOR NEW CRIMES for

which he was subjected, and protected members of the Klu Klux Klan.

Mr Cutler had previously requested court issue a Writ of Execution against

all defendants in favor of all Plaintiffs in both cases. The final combination

of case# 5:19-cv-00834 with case# 2:19-cv-03149, and find all parties

guilty of default and summmary judgement. Even though the cause in

case 2:19-cv-03149 was identified as employment discrimination it actually

is religious and race discrimination based on Tami Levin being born Jewish

and a target by members of the KLU KLUX KLAN, and ALSO that it was

the target of the Philadelphia DA pursuant to furtherance of a federal crime,

specifically the Hobbs Act codified as 18 U.S.C. § 1951 and Foreign Corrupt

Practices Act of 1977 (FCPA codified as 15 U.S.C. § 78dd-l). This case

also involves bank robbery (18 U.S.C. § 2113), perjury (18 USC§ 1001),

and violations of the the Securities Act of 1933 and Securities Exchange Act

of 1934 via misrepresentation (17 CFR § 240.lOb-5). Google, Ford Motor

Company, ERIE Insurance Group, Verizon, and Fulton Bank have

                              PAGE 7 of 36
misrepresented their activies in their reports, and the other parties of this

case and their lawyers have conspired to cover up these events. When six

police officers from East Lampeter Township conspired with the constable

to destroy all the evidence in the case by Ralph Hutchinson, Amber Green

Martin, Scott Martin, Brian Hurter and others not mentioned or served to

steal in excess of over$ 900,000.00 with the aid of the Lancaster County

Courts based on perjured testimony but violating the Ten Commandments

by bearing FALSE WITNESS with the aid of the news media (LNP and

NBC and others) did willfully conspire to hide MURDERS, by public \

officials that may be members of the KKK including possible the current

Mayor of Philadelphia and Govenor of Pennsylvania. On October 7, 2019

James Clapper (the former Director ofNational Intelligence) admitted on

CNN he was carrying out the orders of President Obama when he set-up

President Trump using a manufactured document contracted by the

Democratic party and to Mr. Christopher Steele. Mr. Rufus Seth Williams,

the former District Attorney of the city of Philadelphia (and an African

American) may have been targeted because he was either going to, or was

engaged in trying to investigate the murder of Johnathan Luna, and

also the 5 children on May 13, 1985. The Philadelphia District

Attorney supported by a George Soros organization <ref>
https://www.inquirer.com/philly/news/politics/Soros-145-million- investment-in-DAs-race-draws-heat-for-
Krasner.html   </ref>, is documented proof that the Mr. Krasner may have an


                                         PAGE 8 of 36
agenda that discriminates against Jewish individuals and his

support for reducing charges against Michael White for the knife

murder in the back to an unarmed Sean Schellenger and susequent throwing

the case and legalizing the Murder of unarmed individual (Jewish

Individual). The only thing Mr. Krasner did not do is try to get the jury to

believe it was a suicide. <ref>            https ://6abc.com/murder-charges-reduced-in-deadly-center-city-
stabbing/3860985/ </ref>


The Medical examiner of Philadelphia recently was sued by the parents of a

Jewish school teacher that was found dead and previously be been declared a

murder, and was changed to suicide, allegedly based on police pressure.
<ref> https ://www.pen nIive. com/news/2019/ 1O/parents-sue-med ica I-examiner-to-cha nge-da ug hters-
death-ruli nq-from-su icide-to-homicide. html </ref> Mr. Soros had previously done an


interview with telivision show 60 minutes expressing his pleasure in

destroying the lives of Jewish individuals. <ref> https ://www.worldcat.org/title/60-
minutes-george-soros/oclc/934520933 </ref> Mr. Krasner was backed significantly by


a Soros organization in a reported amount of 1.4 million. The default

judgement filed 18JUN2019 as part of case 5:19-cv-00834 the against Brian

Sims in his Official Capacity as the only openly gay Representative of the

Commonwealth of Pennsylvania did PROUDLY show he willfully and

deliberately violated the United States Constitution, the establishment clause

Ammend I and his Oath of Office, by actively preventing a woman from

praying across the street of the Planned Parenthood office in Philadelphia.

The actions involved also involves a conspiracy to hide an ongoing criminal

                                         PAGE 9 of 36
enterprise and other crimes by the democratic party to hinder the president

in carrying out his constitutional duties. Nancy Pelosi in her official

capacity did violate via her lawyer (Mr Donald B. Verilli Jr.) and stated

"[N]o one would be hurt and the greater justice would be attained" and

violated (18 USC§ 1001) on 03JAN2019 on page 24 of the filing that was

made in case 4:18-cv-00167-0, a significant federal crime on her behalf just

after she became speaker of the house. She has also has interfered with the

treaty between the United States of America and Ukraine on Mutual Legal

Assistance in Criminal Matters with Annex, signed at Kiev on July 22, 1998,

and with an Exchange of Notes signed on September 30, 1999, which

provides for its provisional application. Katie Hill (a Democrat member of

the house from California) was forced to resign from office and a story in

the Baltimore Sun references a picture with her or her lover and a NAZI

Iron cross tatoo. <ref> https:ttwww.baltimoresun .comtopiniontreaders-respondtbs-ed-rr-liberal-
media-katie-hill-letter-20191030-xsrieak2mff7xfcgfmdtdr?gha-storv.htm1 </ref> Based on the
Katie Hill resignation, Nancy Pelosi must also resign her position. In

another previous incident by a member of the house of Representatives

United States Representative <ref> https:/lwww.youtube.com/watch?v=m3Rut64GDgA
</ref> Mr. Adam Schiff did willfully and with forethought did intentionally

violate the Hobbs Act codified as 18 U.S.C. § 1951 and Foreign Corrupt

Practices Act of 1977 (FCPA codified as 15 U.S.C. § 78dd-1). Also this

case alo involves (18 U.S. Code § 1519 - Destruction, alteration,


                                     PAGE 10 of 36
or falsification of records), (18 U.S. Code§ 1505 - Obstruction of

proceedings before departments). It is now repoted that a staffer of Adam

Shi ff was linked to a think tank backed by Burisma, the Ukrainian energy

company involved in the Hunter Biden controversy. <ref>

https://www.youtube.com/watch?v=9SsZVwonUHw   </ref> By requesting the case be

dismissed with prejudice and the joint filing by ASSOCIATED PRESS,

PHILADELPHIA MEDIA NETWORK LLC (PMN) demonstrates the level

of conspiracy and also George Soros linked groups hurting people like

Taylor Swift <ref> https://www.youtube.com/watch?v=lqjasqMJXac </ref> and per

United States v. Schmuck, 489 U.S. 705, 710 (1989), United States v.

Coachman, 727 F.2d 1293, 1302 n. 43 (D.C. Cir. 1984).

The courts have affirmed, it must "afford a liberal reading to a complaint

filed by a prose plaintiff," particularly when the plaintiff has no formal legal

training or education. Klayman v. Zuckerberg, 753 F.3d 1354, 1357

(D.C.Cir. 2014); see also Erickson v. Pardus, 551 U.S. 89, 94 (2007) ("A

document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.") (internal quotations and citations

omitted).

WHEREFORE, for all the foregoing reasons, and the documented murders

of 3 federal employees by Mr. Cutler (Jonnathan Luna, Beranton Whisenant,


                                  PAGE 11 of 36
and Justin Zemser) and 5 children on May 13, 1985 and significant

discrimination against other Jewish individuals (11 murdered by Robert

Bowers 2: l 8-cr-00292), (discrimination by police in Philadelphia po lee

department against Jewish Police officers 2: l 8-cv-05029), Mr Cutler's

motion in District of Columbia case # 1: 17-cv-O 1154 (ECF #79) the

books "Love-Murder-Corruption-Lancaster-County" and "BLACK

KLANSMAN". Alto ugh the may be Klu Klux Klan, which was outlawed in

1871 , and has not been specifically identified, equal treatment under the law

violations are apparent in this case. The mayor of Philadelphia has made

several statements supporting Hahnamenn hospital but the actions of the city

fail to support that calim, which amounts to perjured testimony. The

governor of Pennsylvania has made several statements supporting

Hahnamenn hospital but the actions of the commonwealth fail to support

that calim, which amounts to perjured testimony. The bankruptcy courts

have also deleted documents in supprt of the has Specifically, theu recently

filed a notice to cancel their operating license to be a hospital. A seven

year old boy that died as result of an activity is being prosecuted while those

responsible for the MURDER of a seven year old boy May 13, 1985 has

gone completely unpunished in any form, and concealed from normal view.

<ref> https://www.inquirer.com/news/death-subway-charges-broad-street-line-septa-district-attomey-philadelphia-
adcn-dcvlin-20190829.html </ref>


The recent deaths of Whitey Bolger (and Mr. Bolger's relative involved with
                                          PAGE 12 of 36
Joe Biden's son in Ukraine gas company) and Jeffrey Epstein and multiple

praise for late senator Byrd by Hillary Clinton demonstrates the level this

has existed in the United States also for a long period of time including the

Scottsboro Boys in 1931, the Democratic party and on August 16, 2016 Seth

Rich is mentioned in the filing in Philadelphia United States Court of Appeals for the Third
Circuit case 16-3164 <ref>
https://en. wikipedia.orglwiki/Talk%3ADemocratic National Committee#Removed sentence
</ref>.

In fact persons in the United States Government have obstructed justice in

this case as well as case 19-11466 and may be involved in blocking another

federal case 2: 19-cv-03149. The rampant discrimination in Pennsylvania by

the Klu Klux Klan against Jewish, African Americans, and other (some of

which Government Officials) are other minorities is a stain on the

constitution. A rose by any other name would smell just as sweet, the KLU

KLUX KLAN, no matter the name they PROUDLY use just smells, like a

number 2. The court should also deny all parties a motion to Dismiss since

they all failed to notify in all responses to all parties as and would violate

equal protection as per ECF #5 case # 2: 17-cv-00984 by the late Thomas

O'Neill, the order denies any claims for failure to notify all parties.

Haverford Police have finally decided to notify all parties, but documented

history cannot be undone, and they have presented NO argument which

suggest they should be excused. ALSO that it was pursuant to furtherance


                                     PAGE 13 of 36
of a federal crime. This is just like the activities that were charged against

general Flynn by the FBI that were intentionally set-up. In this case the

federal crimes are specifically mail fraud, abuse of power, abuse of process,

bankrobbery(18 U.S .C. § 2113), perjury(18 USC§ 1001), and

violations of the the Securities Act of 1933 and Securities Exchange Act of

1934 via misrepresentation (17 CFR § 240.lOb-5). Google, Ford Motor

Company, and ERIE Insurance Group, have misrepresented their staus in

reports filed with the cars sold. Based on other information, these Air bags

could be used to Murder persons on demand by members of the Deep State.
<ref> https://www.consumerreports .org/car-recalls-defects/takata-airbag-recall-everything-you-need-to-
know/ </ref> Lemberg Law acting as an agent for Ford Motor Company did


deny they are representing Mr. Cutler after notifying him via mail they

intend to represent him. Mr. Cutler has not driven his 2011 Ford Fusion

since Oct 2, 2017 when six police officers from East Lampeter Township

conspired with the constable to destroy all the evidence in the case by Ralph

Hutchinson, Amber Green Martin, Scott Martin, Brian Hurter and others not

mentioned or served to steal in excess of over$ 900,000.00 with the aid of

the Lancaster County Courts based on perjured testimony but violating the

Ten Commandments by bearing FALSE WITNESS with the aid of the news

media (LNP and NBC) did willfully conspire to hide MURDERS, by public

officials that may be members of the KKK. Mr. Cutler owns 10 shares

of Ford Motor Company Stock and also 10 shares of Fulton (stock symbol

                                       PAGE 14 of 36
FULT) in Schwab accounts. The default judgement filed 18JUN2019

against Brian Sims in his Official Capacity as a Representative of the

Commonwealth of Pennsylvania did PROUDLY show he willfully and

deliberately violated the United States Constitution, the establishment clause

Ammend 1 and his Oath of Office, by actively preventing a woman from

praying across the street of the Planned Parenthood office in Philadelphia.

The actions involved also involves a conspiracy to hide an ongoing criminal

enterprise and other crimes (18 U.S. Code§ 1519-Destruction, alteration,

or falsification of records), (18 U.S. Code§ 1505 - Obstruction of

proceedings before departments). By requesting the case be dismissed with

prejudice and the joint filing by ASSOCIATED PRESS, PHILADELPHIA

MEDIA NETWORK LLC (PMN) demonstrates the level of conspiracy

United States v. Schmuck, 489 U.S. 705, 710 (1989), United States v.

Coachman, 727 F.2d 1293, 1302 n. 43 (D.C. Cir. 1984). Recently law

enforcement officals which may be members of the KKK using illegal

tracking techniques targeted Mr. Cutler to prevent his free movement, by

giving penalties for failing to have an inspection on the dodge truck vehicle,

in Springetsburry Township, York PA, Haverford Township and East

Lampeter Township. The law being used against Mr. Cutler is

UNCONSTITUTIONAL. It is a NON-UNIFORM TAX on persons, which

violates the Commonwealth of Pennsylvania UNIFORMITY CLAUSE of

                             PAGE 15 of 36
the Pennsylvania Constitution. The Commonwealth is aware of every

vehicle that has an inspection since they actually charge an MCI fee for each

car which is called in to PENDOT and does not mail fines to all subject

vehicles. They also do not apply the law to any vehicles from other states

which travel in Pennsylvania even though speed regulations are enforced.

The Supreme Court of the United States Supreme Court cited equal

protection in their approval of universal marriage despite the birth sex of the

parties, June 26, 2015. The United States Supreme Court has also also cited

by unamimous consent that excessive fines are unconstitutional by States in

Timbs v. Indiana. This an attempt by the governor to use the government to

commit premeditated Murder of Mr. Cutler for exposing the KKK in

Pennsylvania, and the United States to cover crimes being inflicted upon

residents of the commonwealth. The Governor has all

types of enforcement on the sale of alcohol but has made it a trivial matter to

Gamble with no enforcement or oversight, and it is now obvious they will be

promoting the sale of lottery tickets with credit cards. On 08NOV2019 a

woman told Mr. Cutler that her 15 year old daughter had lost hundreds of

dollars buying lottery tickets in violation of Pennsylvania law. The governor

has also announced that commonwealth will terminate the use of cash on the

Pennsylvaniia Turnpike, even though the city of Philadelphia recently

passed a law requiring all stores in Philadelphia to accept cash payments.

                              PAGE 16 of 36
The Pennsylvania Turnpike was built with the aid of Federal funds, and cash

is legal tender for all debts public and private. Mr. Cutler ran against Tom

Wolf twice. A previous govenor, while DA in Philadelphia was central in

the murder of 5 children on 13MAY1985, as a form of eviction on Osage

Avenue in Philadelphia. The courts have affirmed, it must "afford a liberal

reading to a complaint filed by a pro se plaintiff," particularly when the

plaintiff has no formal legal training or education. Klayman v. Zuckerberg,

753 F.3d 1354, 1357 (D.C.Cir. 2014); see also Erickson v. Pardus, 551 U.S.

89, 94 (2007) ("A document filed prose is to be liberally construed, and a

pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.") (internal quotations

and citations omitted). Wikimedia Foundation and their Lawyer Mr. Heller

are using public money via their status as a 501(3)(c) corporation to further

religious discrimination, a use not allowed, and participation in conspiracy

to commit MAIL FRAUD with Mr. Lane Schiff and judge Eduardo Robreno

violate rule 7 of the FRCP by issuing an order after only 1 day after possibly

being served and witheld exculpatory pages. Based on the attached pages

the state courts are declaring they can have DEFAULT JUDGENMENT and

it is established law that federal court supercedes State Courts. (See

evidence attached). Haverford police may have aided the theft of Mr.

Cutler's wallet on Oct 22, 2019 from the Staples store at 1395 West Chester

                              PAGE 17 of 36
Pike, and their lack of dillegence in identifying the individual that left the

wallet minus about$ 320 at the Falcon Center 525 West Chester Pike

approximately 2 blocks away. The evidence shows a conspiracy to issue

orders with everyone else on Yorn Kippur, a significant Jewish Holiday.

The evidence attached shows that the Commonwealth of Pennsylvania used

information supplied by Google to track and possibly plan the MURDER of

Mr. Cutler by legal means, or Police to help conceal the Klu Klux Klan and

a corrupt oranization. Recently The Australian Competition and Consumer

Commission began proceedings against Google in the federal court in New

South Wales on Tuesday, alleging it breached the law through a series of on-

screen representations made as users set up Google accounts on their

Android mobile phones and tablets <ref> https://www.reuters .com/article/us-australia-
google-regulator/australian-regulator-files-privacy-suit-against-google-alleging-location-data-misuse-
idUSKBN1xao4x     </ref> The Pennsylvania's Whistleblower Law, 43 P.S. § 1421

et seq., provides for penalties and this case meets all those requirements,

since three different police departments (Haverford, Springettsbury

Township, and East Lampeter Township used this information to hide the

Klu K;ux Klan membership) in Pennsylvania just to ignore supremecy of

FEDERAL law and target Mr. Cutler. Tami Levin and other Jewish

Individuals. The current Governor and Mayor of Philadelphia meet these

requirements as well. The Mayor's sugary beverage tax, is actually a

"BLACK PERSON TAX" which gives the Mayor standing with the KKK as


                                        PAGE 18 of 36
a superstar. In OBAMACARE the tax on Tanning was a "WHITE PERSON

TAX". Brian Sims, High Inc., and East Lampeter Township have all

DEF AULTED on this case, and to conceal the multiple murders in

Pennsylvania the Commonwealth is using an unconstitutional law, mail

fraud and conspiracy from Deep State Actors to try and cover-up these

events and false incarceration of Lisa Michelle Lambert and violations of the

patriot act by East Lampeter Township and Lancaster county. Although in

PA most positions are won by vote, but Township Managers are essentially

appointed by life, like a king. This case was filed two years

from the when East Lampeter Township appointed the treasurer to

collect taxes, who was never allowed to collect taxes legally and has never

accounted for the bank robbery conspiracy (18 U.S.C. § 2113), which makes

Google a party to these activities, and 100% of their assets subject to

forfeiture <ref> https://lancasteronline .com/news/local/lancaster-county-treasurer-without-insurance-
for-millions-in-tax-dollars/article_ef5b90bc-89d5-11 e8-8ace-77712e721 cba .html </ref> Since this


case is also about the MURDER of FEDERAL Employees there is no statue

of limitation. As an Official Whistle Blower in the Commonwealth of

Pennsylvania, Jeffrey Cutler declares the actions Mr. Krasner, the Mayor

of Philadelphia, and the Governor were a concerted effort to legally Murder

Jews like Albert Chernoff, the woman found in her home in the 800 block of

Bergen Street, Jill Millman (page B3 Inquirer Thursday November 7, 2019)

by persons like Fred Arena (page Bl Inquirer Thursday November 7, 2019),
                                      PAGE 19 of 36
or Michael White or persons simmilarly situated. Mr. Cutler delares as part

of this document that he is WHISTLEBLOWER exposing the Governor

and Mayor as members of this organization in a public matter. Unlike

the alleged WHISTLEBLOWER impeachment orchestrated by Eric

Ciaramella with others Mr. Cutler has signed and dated this

WHISTLEBLOWER document that, unlike the cladestine misuse of the

legal system by the house <ref>             https://www.washinqtonexaminer.com/news/alleged-
whistleblower-eric-ciaramella-was-biden-quest-at-state-department-banguet   </ref> The hatred

of coal may be related to the fact that bad people get a lump of coal in their

stocking by St. Nick at Christmas, so if there is no coal, what they are doing

cannot be considered evil. Both Seth Rich and Edward Snowden were

WHISTLEBLOWERs, Seth is dead and Edward Snowden is in exiled to

Russia. All documents in Cases 18-3693, 17-2709, 14-5183 should be

included by reference. Based on the OIG report page 256, a lawyer for the

DOJ altered an email and then used the altered email for basis of the FISA

court warrant to SPY ON THE PRESIDENT. This is based on questions

posed bt Senator Cruz on 11DEC2019. For the reasons stated above ECF

103, 104, 105 & 106 should be denied. At minimum a subpoena should be

issued for Nancy Pelosi, Lisa Michelle Lambert, Tabatha Buck, John

Brennen, James Clapper, James Corney, Andrew McCabe all parties served

and named as part of this legal action suit and their lawyers, state judges

                                       PAGE 20 of 36
      named, April Brooks, Springetsburry Police Department, Haverford Police

      Department, all lawyers that are listed in all the various Cases, reporters for

      the newspapers and served by federal MARSHALLS. It is curious that all

      defendents in this case have decided to share equally all of the penalties and

      blame.




Respectfully submitted,




                                              J ey Cutler, pro se
                                              215-872-5715 (phone)
                                              eltaxcollector@gmail.com
                                              P.O. Box 2806
                                              York, PA 17405




                                    PAGE 21 of 36
           PLAINTIF'S PROPOSED ORDER FOR SUMMARY JUDGMENT

AND NOW, this                day of                    , 2019 upon consideration Plaintifs Motion for Default

Judgment and for good cause shown, it is hereby ORDERED the Motion is GRANTED.                           SO

ORDERED.

[1]   Order the SUMMARY Judgment against all defendants be granted and made FINAL at one million dollars per

      day or as a neotiated amount.

[2]   Order the order of Judge Margret Miller made March 17, 2017 against Jeffrey Cutler vacated , the order by Judge

      Margaret Miller against Jammal Harris vacated and order by Judge Lawrence Stengel against Lisa Michelle

      Lambert vacated and all persons similarly situated (William Henry Cosby, Jeffrey Smiles, Emily Weinman, David

      Sommers, Mr. William H. McMichael, Stan Caterbone , Claire Risoldi , Rufus Seth Williams , Stepen T. Kirchner

      (1873 MDA 2018), Scott Capps , General Flynn , Mr. Popodopolis, charges against Roger Stone and Eric

      Snowden, etc.), for violations of equal protection . All prosecutions of Robert Mueller as special prosecutor

      vacated because his appointment was based on perjured testimony, which is verfied by Mr. Steele in a foreign

      court.

[3]   Order the summary and default judgment of all other cases filed by Mr. Cutler in every court also be granted , and

      all judgements against Mr. Cutler by every Judge vacated including traffic violations for expired inspection in

      York, PA East Lampeter Township and Haverford , PA.

[4]   Order ECF 103, 104, 105 & 106 be denied .

[5]   Order Nancy Pelosi and Adam Schiff to resign from their elected positions based on crimes identified in this

      document, or from their leadership positions.

[6]   Order Judge Barry Bloss, Judge Cynthia Rufe , and Judge Eduardo Robreno pay twice their daily salary each

      day to the innosense project , until they resign .

[7]   Order Tom Wolf to resign for interference in interstate commerce by restricting traffic on Pennsylvania highways

      based on news media reports that were equally reliable on stating the Eagles Football team cannot loose against

      the Florda Marlins .

[8]   Order all vandalism perpetuated against Mr. Cutler and Mr. Krieger to be compensated , and listed .

[9]   Provide documentation to the court of how much all court costs and legal fees have been to date, and list cost or

      legal hours and ALL LEGAL FIRMS used to try to change the outcome of a certified election, of Jeffrey Cutler

      and Donald Trump in all future actions with the court by East Lampeter Township Lancaster County. Legal fee

      documentation should start with the actions of the solicitor on and East Lampeter Township starting in

      05NOV2013 .

[1 O] Order East Lampeter Township to reveal all persons or individuals that have expressed interest in this case,



                                                      PAGE 22 of 36
    especially any officials of the United States Government, and all payments by any George Soros organization .

(11] Order a one million dollar a day penalty per named defendant, until Mr. Cutler's reputation and credit are

    restored or individual agreements are reached with each party.

(12] Order Susan Peipher Esquire , East Lampeter Township , Lancaster County Courts and unnamed others show

    cause why they should not be charged with violations of the RiCCO ACT, both 18 U.S.C. §§ 1961-1968. RICO

    violations , and 18 U.S.C. § 1964, Civil RICCO Act.

(13] Order Susan Peipher Esquire , Christina Hausner, East Lampeter Township , East Lampeter Township Police ,

    Lancaster County Courts , Ralph Hutchinson, Judge Margaret Miller, Scott Martin , Elam Herr, all named

    defendants in this case and unnamed others show cause why they should not be charged with violations of 18

    U.S.C. § 2113 (bank robbery).

(14] Order Fulton Financial to return all money for accounts ending with 8603 and 8612 with penalties .

[15] Order Fulton Financial to compensate the plaintiffs for cases 5:18-cv-00987 and case 2:17-cv-02763 as

    demanded in their respective lawsuits .

[16] Order Wikimedia foundation and all media outlets specified to provide space and corrections as provided by the

    plaintiff and his designated representative for fake news.

[17] Order Summary Judgement be awarded for all other cases Mr. Cutler has been denied due process be awarded .

[18] Other remedies the court deems appropriate.

[19] Order the Democratic National Committee to also show why they are not a party to Religious discrimination .

[20] Order Nancy Pelosi to resign from her position for the false statement (18 USC§ 1001) made trough her lawyer.

[21] Order Susan Peipher Esquire and other lawyers guilty of similar activites, to be barred from participation in the

    Federal Court CM/ECF system .

[22] Order the United States Government to stop collecting or accessing penalties FOR FAILURE to comply with

    established tenets or teachings of such sect or division of ANY religion in violation of the U.S.

    Constitution amendment 1 and declare the ACA unconstitutional , based on the 89 page writ of USCA case

    17-2709 on page 314A, and Supreme court case# 15-632.



Dated: _ _, 2019 _ _

                                                                                   BY THE COURT




                                                   PAGE 23 of 36
ADDENDUM




 PAGE 24 of 36
.
·~Ip
              .
~   '         .'                                                                                          \I

    •   "I:


               •
                   •
                                        ~ jltatea Court of ~Is
                                                Rm1BEJ>1Sl11CtO'las.tDIBIAaaaJll'

                                                                                                          !
                       No.14-5183                                                 September Term, ~14
                                                                                   Pn.EDON:AUGtm14.201S   !I
                                                                                                           l

                                                                                                           !'


                       v.

                       UNit'EDSTAtP.SDEPAma&Nr<lPBPAl.ntAR>HlHANSBVICB. Et At..
                                             APPl!ltm


                                                    Appeal hm 1heUnited s.. Distdctecmrt
                                                           for the District ofColumbia
                                                             (No. t:l3-cv.o2066)




                                                                                    roa TBECOUllT:
                                                                                    MBJ. Umgcr, am.
                                                                            BY:     hi
                                                                                     lten Meadows
                                                                                     Depm.yctesk

                            Date: August 14. 2015
                            OphUon tbrthe coon filed bJ CUcui1 Judge Mil1ctt.
     Case: 19-10011   Document: 00515242714     Page : 1   Date Filed: 12/18/2019




          IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                                         Fifth Circuit

                                                                        FILED
                                                                  December 18, 2019
                                 No. 19-10011
                                                                     Lyle W. Cayce
                         D.C. Docket No. 4:18-CV-167                      Clerk

STATE OF TEXAS; STATE OF ALABAMA; STATE OF ARIZONA; STATE
OF FLORIDA; STATE OF GEORGIA; STATE OF INDIANA; STATE OF
KANSAS; STATE OF LOUISIANA; STATE OF MISSISSIPPI, by and
through Governor Phil Bryant; STATE OF MISSOURI; STATE OF
NEBRASKA; STATE OF NORTH DAKOTA; STATE OF SOUTH
CAROLINA; STATE OF SOUTH DAKOTA; STATE OF TENNESSEE;
STATE OF UTAH; STATE OF WEST VIRGINIA; STATE OF ARKANSAS;
NEILL HURLEY; JOHN NANTZ,

            Plaintiffs - Appellees

v.

UNITED STATES OF AMERICA; UNITED STATES DEPARTMENT OF
HEALTH & HUMAN SERVICES; ALEX AZAR, II, SECRETARY, U.S.
DEPARTMENT OF HEALTH AND HUMAN SERVICES; UNITED STATES
DEPARTMENT OF INTERNAL REVENUE; CHARLES P. RETTIG, in his
Official Capacity as Commissioner of Internal Revenue,

             Defendants - Appellants

STATE OF CALIFORNIA; STATE OF CONNECTICUT; DISTRICT OF
COLUMBIA; STATE OF DELAWARE; STATE OF HAWAII; STATE OF
ILLINOIS; STATE OF KENTUCKY; STATE OF MASSACHUSETTS;
STATE OF NEW JERSEY; STATE OF NEW YORK; STATE OF NORTH
CAROLINA; STATE OF OREGON; STATE OF RHODE ISLAND; STATE OF
VERMONT; STATE OF VIRGINIA; STATE OF WASHINGTON; STATE OF
MINNESOTA,

            Intervenor Defendants - Appellants

             Appeals from the United States District Court for the
                          Northern District of Texas
    Case: 19-10011   Document: 00515242714   Page: 2   Date Filed: 12/18/2019




Before KING, ELROD, and ENGELHARDT, Circuit Judges.

                             JUDGMENT

     This cause was considered on the record on appeal and was argued by
counsel.

      It is ordered and adjudged that the judgment of the District Court is
affirmed in part, vacated in part, and remanded to the District Court for
further proceedings in accordance with the opinion of this Court.

     IT IS FURTHER ORDERED that each party bear its own costs on
appeal.


KING, Circuit Judge, dissenting.
    Case: 19-10011    Document: 00515242995         Page: 1   Date Filed: 12/19/2019




                     United States Court of Appeals
                                 FIFTH CIRCUIT
                              OFFICE OF THE CLERK

LYLE W. CAYCE                                                        TEL. 504-310-7700
CLERK                                                             600 S. MAESTRI PLACE
                                                                 NEW ORLEANS, LA 70130



                            December 19, 2019
MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
      No . 19-10011     State of Texas, et al v. USA, et al
                        USDC No. 4:18-CV-167

Enclosed is an order entered in this case.

                                  Sincerely,
                                  LYLE W. CAYCE, Clerk

                                    ~~
                                  By:
                                  Roeshawn Johnson, Deputy Clerk
                                  504-310-7998
Ms. Munera Al-Fuhaid
Mr. Ryan Wolfe Allison
Ms. Ginger Anders
Mr. Peter J. Anthony
Mr. A. Xavier Baker
Mr. Benjamin Battles
Mr. Matthew Joseph Berns
Mr. Jack R. Bierig
Mr. Nathanael Blake
Mr. Kenneth Lee Blalack II
Ms. Kathleen Boergers
Mr. Wade Carr
Mr. Z.W. Julius Chen
Mr. Lawrence Crawford
Mr. Stuart F. Delery
Ms. Bridget DiBattista
Mr. Nicholas M. Dicarlo
Ms. Margaret Dotzel
Mr. John Allen Eidsmoe
Mr. Nimrod Elias
Mr. August E. Flentje
Mr. Benjamin Michael Flowers
Mr. Brian Rene Frazelle
Mr. Matthew Hamilton Frederick
Ms. Elaine Goldenberg
Ms. Brianne Gorod
Ms. Maame Gyamfi
Mr. David J. Hacker
Ms. Caitlin Joan Halligan
Mrs. Fadwa A. Hammoud
   Case: 19-10011   Document: 00515242995   Page: 2   Date Filed: 12/19/2019




Mr. Brooks M. Hanner
Mr. Kyle Douglas Hawkins
Mr. Joshua L. Hedrick
Mr. Matthew S. Hellman
Mr. Robert E. Henneke
Ms . Hyland Hunt
Mr. Scott H. Ikeda
Mr . Paige Jennings
Ms. Michelle Shane Kallen
Mr. John T. Kitchens
Mr. Jeremy Kreisberg
Ms. Maria Rose Lenz
Mr. Douglas Neal Letter
Mr. Sean Michael Marotta
Ms. Catherine M. Masters
Mr. Darren Lee McCarty
Mr . Matthew Robert McGuire
Mr. Raffi Melkonian
Mr. Jonathan Meltzer
Ms. Rachel Miller-Ziegler
Ms . Karen S. Mitchell
Mr . Robert Tadao Nakatsuji
Mr. Eric Olson
Mr. William Jeffrey Olson
Ms . Neli N. Palma
Mr. Joseph R. Palmore
Ms . Beth Bivans Petronio
Ms. Lanora Christine Pettit
Mr. Ashwin Pradyumna Phatak
Mr. Joseph Rubin
Mr. Richard Salgado
Mr. Jaime Santos
Mr. Andrew Layton Schlafly
Mr. William B. Schultz
Mr. Jay A. Sekulow
Mr. Pratik A. Shah
Ms. Kristin Ann Shapiro
Mr. Samuel Siegel
Ms. Benna Ruth Solomon
Ms. Marie Soueid
Mr. Jeffrey T. Sprung
Mrs. Heidi Parry Stern
Mr. Todd Barry Tatelman
Mr. Martin Vincent Totaro
Ms. Jessica Elaine Underwood
Ms. Lorraine Alofa Van Kirk
Ms. Caroline Van Zile
Mr. Donald B. Verrilli Jr.
Mr. Stephen B. Vogel
Ms. Jessica Willey
Mr. Daniel W. Wolff
Ms. Elizabeth Bonnie Wydra
Mr. David Meir Zionts
     Case: 19-10011   Document: 00515242996     Page: 1   Date Filed: 12/19/2019




          IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT


                                 No. 19-10011


STATE OF TEXAS; STATE OF ALABAMA; STATE OF ARIZONA; STATE
OF FLORIDA; STATE OF GEORGIA; STATE OF INDIANA; STATE OF
KANSAS; STATE OF LOUISIANA; STATE OF MISSISSIPPI, by and
through Governor Phil Bryant; STATE OF MISSOURI; STATE OF
NEBRASKA; STATE OF NORTH DAKOTA; STATE OF SOUTH
CAROLINA; STATE OF SOUTH DAKOTA; STATE OF TENNESSEE;
STATE OF UTAH; STATE OF WEST VIRGINIA; STATE OF ARKANSAS;
NEILL HURLEY; JOHN NANTZ,

            Plaintiffs - Appellees

v.

UNITED STATES OF AMERICA; UNITED STATES DEPARTMENT OF
HEALTH & HUMAN SERVICES; ALEX AZAR, II, SECRETARY, U.S.
DEPARTMENT OF HEALTH AND HUMAN SERVICES; UNITED STATES
DEPARTMENT OF INTERNAL REVENUE; CHARLES P. RETTIG, in his
Official Capacity as Commissioner of Internal Revenue,

             Defendants - Appellants

STATE OF CALIFORNIA; STATE OF CONNECTICUT; DISTRICT OF
COLUMBIA; STATE OF DELAWARE; STATE OF HAWAII; STATE OF
ILLINOIS; STATE OF KENTUCKY; STATE OF MASSACHUSETTS;
STATE OF NEW JERSEY; STATE OF NEW YORK; STATE OF NORTH
CAROLINA; STATE OF OREGON; STATE OF RHODE ISLAND; STATE OF
VERMONT; STATE OF VIRGINIA; STATE OF WASHINGTON; STATE OF
MINNESOTA,

            Intervenor Defendants - Appellants
    Case: 19-10011   Document: 00515242996     Page: 2   Date Filed: 12/19/2019




               Appeals from the United States District Court
                    for the Northern District of Texas


ORDER:


    IT IS ORDERED that Lawrence Crawford's motion for leave to file motion
to intervene out of time is DENIED.


    IT IS FURTHER ORDERED that Lawrence Crawford's motion for leave
to file motion to intervene in excess pages is DENIED.




                                    LYLE W. CAYCE, CLERK
                                  United States Court of Appeals
                                       for the Fifth Circuit
                                       /s/ Lyle W. Cayce

                        ENTERED AT THE DIRECTION OF THE COURT
      Case: 19-10011         Document: 00515245459     Page: 96    Date Filed: 12/20/2019



                                        No. 19-10011
2493-95; see also § 5000A(e)(l)(A) ("No penalty shall be imposed ... with
respect to ... [a]ny applicable individual for any month if the applicable
individual's required contribution (determined on an annual basis) for
coverage for the month exceeds 8 percent of such individual's household income
. . . . "). 16   Noting the importance of the tax credits and coverage requirement (as
enforced by the shared-responsibility payment) to the statutory structure, the
Court concluded as a matter of statutory interpretation that Congress did not
intend a scheme in which neither tax credits nor the coverage requirement
were operating to bring low-risk consumers into the insurance pools. See King,
135 S. Ct. at 2492-94 ("The combination of no tax credits and an ineffective
coverage requirement could well push a State's individual insurance market
into a death spiral. ... It is implausible that Congress meant the [ACA] to
operate in this manner.").
          The district court framed King as saying that Congress intrinsically tied
the community-rate and guaranteed-issue provisions to the coverage
requirement, meaning that those provisions must be inseverable from the
coverage requirement. But the district court ignored a crucial aspect of the
King Court's analysis: it explicitly discussed the coverage requirement as
enforced by the shared-responsibility payment. See id. at 2493 (referring to the
coverage requirement as "a requirement that individuals maintain health
insurance coverage or make a payment to the IRS' (emphasis added)). Indeed,
as the Court identified it, the crux of the problem with denying consumers tax
credits in federal-exchange states was that doing so would make a large


         Lest there be any confusion, the exemption at issue in King exempted individuals
          16

otherwise subject to the coverage requirement from the shared-responsibility payment; it did
not exempt them from the coverage requirement itself. Exemptions from the shared-
responsibility payment are listed in § 5000A(e)(l), whereas exemptions from the coverage
requirement itself are listed in§ 5000A(d).
                                              96
    Case: 19-10011       Document: 00515245459         Page: 97     Date Filed: 12/20/2019




                                      No. 19-10011
number of individuals unable to afford insurance, thus exempting them from
the shared-responsibility payment. See id. These widespread exemptions
would, in turn, make the coverage requirement "ineffective." Id. King thus
speaks far more to the shared-responsibility payment's role in the ACA's pre-
TCJA statutory scheme than it does the coverage requirement's role in the
statutory scheme.
       Even to the extent the Court in NFIB or King meant to opine on the
coverage requirement's severability, these cases were both decided before the
TCJA. They thus give no insight into how the coverage requirement fits into
the post-TCJA scheme. Whatever reservations the Court previously harbored
about severing the coverage requirement, Congress plainly did not share those
concerns when it zeroed out the shared-responsibility payment. Congress
either concluded that healthcare markets under the ACA had reached a point
of stability at which they no longer needed an effective coverage requirement, 17
or it chose to accept the negative side effects of effectively repealing the
coverage requirement as a cost of relieving the burden it placed on applicable
individuals. Either way, the legislative considerations have necessarily
shifted.
       In sum, there was no reason for the district court to conclude that any
provision in the ACA was inseverable from the coverage requirement. The
majority does not necessarily disagree. I thus do not understand its decision to
remand when, even on the majority's analysis of the case, it could instead




       17See CBO Report, supra, at 1 (concluding that "[n]ongroup insurance markets would
continue to be stable in almost all areas of the country throughout the coming decade" if the
coverage requirement were repealed); Amicus Br. of Blue Cross Blue Shield Ass'n at 24-27
(explaining that tax credits and other ACA provisions are driving enough consumers into
insurance markets to make the coverage requirement unnecessary) .
                                             97
   Case: 19-10011     Document: 00515245459      Page: 98   Date Filed: 12/20/2019




                                  No. 19-10011
reverse and render a judgment declaring only the coverage requirement
unconstitutional.
                                        v.
      Limits on judicial power demand special respect in a case like this. For
one thing, careless judicial interference has the potential to be especially
pernicious when it involves a complex statute like the ACA, which carries such
significant implications for the welfare of the economy and the American
populace at large. For another, the legitimacy of the judicial branch as a
countermajoritarian institution in an otherwise democratic system depends on
its ability to operate with restraint-and especially so in a high-profile case
such as the one at bar. The district court's opinion is textbook judicial
overreach. The majority perpetuates that overreach and, in remanding,
ensures that no end for this litigation is in sight.
      I respectfully dissent.




                                        98
•




                                .         Ill Tile
                    Gtnfteb _.tatef Qtoutt of *neaIB
                          for tbt .1ftb C:frmft
                                       19-10011
                                  JBPFRBY CUJ1.,BR.
                              Intervenor Paintiff-Appelleo

                               STATB OF TBXAS, et aL
                                    Paintiff-Appelleea
                                             v.
                      UNlTBD STATBS OF AMBRICA, et al.
                            Dcfcndmta-Appellants

                           STATB OF CALIFO~ et al.
                          Intervenor Dafendan1>.Appellants

                                  NANCY PELOSI
                           Intervenor Dcfenmmta.A.ppclhmt
      Appeal from lhfl Order/Judgment entered Dec 1', 2013 tn the United S1ale1 District
           Court for lhe Notlhem DJslrk;f ofTuas ot No. 4:18-cv-00161.0




    RFBQNSI TO NANCY PELOSl'S PETITION OF ~~~2019




                        ORAL ARGUMENTS RBQUBSTBD




                                        PAGE l of24
                                                    f ·_·s_~.~--.·?.·.~ ~.c_._._1~.-._· ·_·_·_· ·.·-·.·-...··-·.·_··· ··-·-··-·- .. -··· .. . . ... ··- ·-·· -- · --···· - ........ ·- ·· -- -· --···· .. ... .... ...... ·-·T ...~-
                  DVouTube                                                 -                      . . ... .. · - ··· - --- --· ... - ···· ·--      . ······ ··- - ····- - ···· -- ·--- --·· · ········ -·· ·· · .• I       ..

                                                                                                                                                                                         ~                .        .        '•
                      Pa. House Video
                      Published on Jul 1·1, 20·19
                                                                                                                                                                      · :suBSCRIBE Vi:K '
                                                                                                                                                                          --         :                     '   .       .         ~




                      Pa. state Rep. Brian Sims Joined advocates In colleagues In fightrng to save Hahnemann
                      University Hospital. He explains why closure would be detrimental for families across
                      Philadelphia. Mo_re at http://www.pahouse.com/Sims
                      SHOW MORE




OComments . -                         SORT BY              COMMENT CENSORED***
•                  Add a pubric comment...
    '·· ·.-· •



                   JC:... 1 day ago
                   In May 20·19, Sims posted an eight minute video of himself confronting a woman who
                   was protesting outside a Planned Parenthood facility In Phlladelphia by praying with a
                   rosary. on May 15, 2019 he was served a summons for federal case 5:'19-cv-00834
                   (cutler v. Pelosi et al.) at his office on Chestnut street. On July ·15, 2019 at 3:oo PM the
                   Default judgement entered against Brian Sims on June 18, 20·19 was used as collateral
                   for trying to help Hahnemarm Hospital stay open case# '19-11466 Delaware Bankruptcy
                   Court. On July 1o.20·19 Jeffrey Cutler discovered the document filed in the Bankruptcy
                   case #19-11467 ls docketed as document #104 In Bankruptcy court case# 19"11466
                   (related case). on July 1-1, 2019 Jeffrey Cutler testified at the end of the hearing for
                   case #19-11466 about his plan to save Hahnemann Hospital. Prior to his testimony the
                    lawyer for PHILADELPHIA ACADEMIC HEALTH SYSTEM, LLG violated 'l 8 USC§ '1001 In
                   open court and claimed he had talked to the Nurses. The lawyer representing the nurses
                   union weighed In via phone and contradicted hrs statement during the bearing. THIS
                   MEANS THAT BRIAN SIMS MAY HELP KEEP THE HOSPITAL OPEN DEFAULTING IN CASE
                   5:18-cv-00834!!!! Watch httpsJ/¥1wv,r.youtube.com/watch?v=mgCle8F_z.Ukfor more
                   Information and read comments sorted newest first. Also see
                   <ref>
                   https://www.amerlcanfreedomlawcenter.org/case/jeffrey·cutler-v-u-s-dept-of-health"
                   human-servlces/.-::/ref ~·
                   and <ref> https://www.brennanceriter_org/legaf-'Norkfcorman-v-torres</ref~·< ref>
                   l1ttps://www.pacermonltor.com/public/case/2723·1973/cUTLER....v_PELOSl_et_al</ref>
                   Show less

                             . ·------------- -···-·--·-··· - -···------·--·----····--
                 '/ +
                    .
                   -· ~..
                      i
                            .
                                l
                            <}t: Q) ti. hltps : //w1N11:~.yourube.com/watch?v=lf-6dSx11Gc
                 '-, ._ ,/- . ·. ~---·--··----- ·· ---------------· · ·-·--- --
 :. Jeffrey Cutlll' To All: JIJ!achad Is cl TAX c&rt tind pape 2 or 14 fiorn...                                          (ill)      Jan 30 i:·r

 1 Mlllluan. Jo$8ph A. (PHItF81)<Joseph.M9Hgs!l@ic.lb1.                                                ~ 3l 'f,·; .:~ .i ~ :
   IG me, John,JAN.MCOERMOTT, Cl.mt'~:
     Mr. Cut!ar.
            Cease and c!Hfat adding mJHi end NJA McOemott lo en., IMht ot rour
     emels re9atdlng lhie mattet Special Agent Milloan
    From: Jeffrtr1 Cutler [mallto:~!!ector@gmail.com]
    Sent Sunday. January 29, 20171f:40 PM
    To: Murray, John <JoMurray@pN!Uditor.goy>;
    JANMCOERMQTI@pf!ila.gov; Dave Brown
    <daY!@!ea!$Mkoutc!terlawplm>; Mil!gan, Joseph A. (PH} (f81)
    ~mhbfi!Buar@lc.lbl.!J!N>
    Subje~t: CONSPIRACY TO COMMIT BANK & INSURANCE FRAUD



' Jeffroy C.llftt <ebxcofleclc@111MD.cor11!>                   e Jan~ ·:,· ( :+. : .•                                                               i
  lo Mlmcmlcfr.lo1,jhaskiis, dyen1ahaJ01l djacob, laf.ohe1J, Dave·~!
                                                                                                                                                    1

                                                              1                  '
   To All:
   Sae Ille mees1111e below. I am lnvotied with a bunch af Pt0ple Iha! erv
   ANil,JEW!Stl They ere trying to HI me up to 118 ueutsd ofl!lfE]JU They have
   Cl3Mplrtd lo delete payment 1n(ormat1oo :ind by and blame 1118 fgr lll!Ul1lnslll Thay
   are all cdrrinals. lhB FBI doee no4 want to help. Thot auggtlltod (FBO I gGI a
   lawyot They just want claim lhe ,JEW IS AJHIEF!O

   Jeff CUiiar
   717§§4.fZIB
   61!i872-6115




    3Atrachtnents




              ..--
      WSUPtOURT.doc I


~. ~~r.~. ~-~~-~~re~,~:~~~~~~ ~~~ ~~~~ ~r-~~ ~~~~-.~!~II do.~; . ~.~..~·
 .t. Ja~rey CUiier lollniuM.
                        No Fmndo Jorr Cutler                           Jan llO 1.t
. ~· J~~e;~utlar. ~.u~h ·~~a;~~~; ~r~a~~·-~·~~ ~~~; .. .......... ~ .. ~a:                                                                  ;o· *.                   . .
       .! •        0   .........   '   • ••••   ··~   •   •       ..   . . . . . ....   ••   •   0   ••••   I   . ....    -   · -   -   ·   •   •
                                                                                                                                                        4AUOUST017.JlEVI l'lgo3of' 1<>
' T ase 5:19-c$   -JLS   Do-      109 File.                       /19 Page 2
                                                                                                                    ~   US POSTAGE»F111G;Yoowe
                                                                                                                        ~~.:;&--=-
                                                                                                                    : ZIP   19;:-;;oo; OOO
                                                                                                                    •' 000034157e50CT
                                                                                                                       oz "" ill          •
                                                                                                                                        25 2019




                          FIRST CLASS MAIL



                                                                 v-
                                                                                      NOV 18 2019


                               Q,c;t Coe
                            DrinkerBiddle~th
                           One Logan Square, St~. lOOO
                           Philadefphia, PA 19103-6996
                                                                  Jr           / \




                                             . \1\11\111 1 ·~1,1•• 1\.\•1\1• 1\1\\11•1•· i1\tll1l,11 1)\\1111

                                                                                       j
                                                                                                                4

                                             f?            A                                       4
Case 5:19-cv-00834-JLS Document 109 Filed 12/12/19




                                              RECoe/DJHayes
                                      From
                            DrinkerBiddle~P"!
                          One Logan Square, Ste. 2000
                          Philadelphia, PA 19103-6996




                    Jeffrey Cutler
                    61 Cambridge Village
                    P 0 Box 28C6
                    York, PA 17405




                                                06 l;>t:.C    20   I   7
~   . . ........ ....... .....,............ _ .... ,._.,...,. ,t:::, ·•--··· ........... .
TelephOne: 2158725715

Issue: OTHER

Message Subject: IMPEACHMENT
Message Text:
NANCY PELOSI ON 03JA"l2019 LIED UNDER OATH IN COURT!!fi From page Sease# 5:!9-<:v-OJ83.4 (ORIGINAi.
CASE f!LED 26fES2019} ECF 102 ti11ed [MOTION FOR DEfAUlT AGAINST NANCY PELOSI IN HER OFFICIAL
CAPACITY AND ALL OTHER DEFENDANTS] (ECF 102 FILED 03DEC2019 .. NANCY'S LAWYER READ IT 04DEC2019
A}ID NA'ICY CALLED FOR IMPEACHMENT 05DEC2019 TO SAVE HER JOBl!!) ...The actions involved also involves
a compiracy to hide an ongoing criminal enterprise end other crimes by 1he democra11c party to hinder 1he
president in carrying 0'~1 his cons1i1utlonal duties. Nancy Pelos!J.n her official capadtv did violate via her lowfer
(N'J Donald B. VenlG Jr.) and stated "[N]o one woulace nun and the                           gre&er
                                                                                      jUS'lice would be attained" end
violated {1 SUSC§1001) on 03JAN2019 on page 24 of the fting that was mcdeln case-4:18-cv-Ol167-0, a
significant federal crime on her behaH just after She became speaker of the house. She has olSo has interfered
with 1he treat y between the Untted States of America and Ukraine on Mutual Legal ASsistcnce In Crtn~ncl
Ma11oo with Annex. signed at Kiev on Jut{ 22. 1998. and with en Exchange of Notes signed on September 30,
1999, which provides for tis provisional application. i::atie Hm (a Democrat member of the ttouse from Caifomiaj
 w as forced 1o resign from office •... Based on the Katie Hiii reslgnot!Qn, Nancy Pelosi mus1 also quit her position .
 .......Based on a previo!Js incident by United Slates Representative <ref> ht1ps:/ /wwH.youfube.com
 /wotch~ v=rn3Rvt64GDgA </ref> th. Adam Schiff did wRlfultt and with forethough1 did lntentionoltf violate the
 Hobbs Act codified as 18 U.S.C. § 1951 and Foreign Corrup1 Practices Act of 1977 (FCf'Acodlfled os 15 U.S.C. §
 7Sdd-ll-..Also 1hi!cose·.alo in·;olves (18 U.S. Code§ 1519-FROM PAGE 34 ALEO JULY 24, 2018 BY TIME STNv1P,
 BUT PUT ONUNEOS/10/20 18 <ref> h11p://redislricting.ls.edu/file /PAcorman20l80724 brie!.pdf </ref'> Robert
 M!Jeller was the director of 1he FBI on December 4, 2003when Jonathan Luna, (POSSIBLY BY t.ilEMBERS Of 1HE
 Kl.U KLUX KLAN} was found MURDERED In Lancaster co.inly, Pennsytvonio. Rve days ofter the deo1h Jomes
 Corney may r.ave been given the number 2 position at 1he DOJ, to hef!:i cover-up the murder. At 1he time of
 the tl.URDER Andrew McCabe was in charge of 1he criminal division of 1r.e FBI. The FBI tried to gel 1he coroner
  of Lancaster, countf to can 1he MURDER a SUICIDE. Mr. McCabe was fired from the FBI for ies he made on
  Morch 16, 2018. Apnl Brooks mode the FA!.SE statement "There's no evidence 1o show 1hat he me1 his dea1h at
  the hands of any olr.er inalvldual; Brooks said. ' Or 1hat he had seen or been wtth any other Individual tho1
  night. You hove noysoy~ or.a ~'OU have a divergence of {law enforcement) opinion." sr.e .said. "Bu1 again, w e
  1urned ov er ever{ rocic. We are confident that 1here ~ nothing hanging out there 1o find."
  <ref>h11p:/Jcrticies.chicogofrib'Jne.com/2012-08-29/r.ew-s/ sns-rt-us-uso-secvrity-fblbre87.sOu5-20f20829_l_whi1e-
  coUor-crime-drug-gangs~an(;K:ases</ref> ., Even though 1his contradicts the report ot the Lancaster covntf
  coroner. Destruction, atteration, or falSliicatlon of records), (!8 U.S. Code§ 1505 - Obstruction of proceedings
  before deportments). Watch https://www.youtube.comiwatch?v=mgCle8f_,ZUk for more information and recd
  commentssor1ed newest first. AJso see <ret> ht1ps:/1"'w w.omericanfr0Bd0mlav."Center.org/ case/jeflrey-cutler-
   v-1H-Oept-0f-heatth~'1uman-services/ </ref> end <ref> https://w1..vw.brennoncen1er.org/legahvor1<1corman-
   v-torres <tref><ref> https://WWW.pocermonltor.com/pubic/case/27231978/CUTLER_v _PELOSl_et_ol </ref> As
   on Official Whistle Blower In the Commonweatth of Penns,ilv onio. Jeffrey Cu11er declares the actions Mr. Krasner,
   t he ~.:'.ayor of ?hTiadelphia, and 1he Governor were a concerted effor11o legott Murder Jews like Albert
   Chernoff. 1he woman f<>'Jnd in her home in the 800 block of Bergen S1reet, Jill Millrnan (page B3 Inquirer Th1.."5doy
    November 7, 2019) b y persons like Fred Alena (page B1 Inquirer Thursday November 7, 2019J, or Michael White or
    persons sirnrnilartysituoted. Mr. Cutler delores as port or th~ document that he Is WHISTlEBLOWER exposing the
    Governor and Mavor as members of fhis orQonization In a pubic matter. Ur.like the olleoed WHISTLEBLOWER
  the Moyor of Philadelphia, and the Governor were a concerted effort 1o legally Murder Jevvs like Albert
  Chernoff, the woman found in her home in the 800 block of Bargen Street, Jilf Milman {page B3 Inquirer Thur>doy
  November 7, 20191 by persons                                                        roce
                                          Fred Arena (page B1 Inquirer Thursday November 7, 20191. or Michael White or
  persons ~mmifor!y ~tua1ed. Mr. Culler delares m part of this document 1hot heJs WHISltEBLOWER exposing 1he
  Governor and Mayor as members of this organization In a pubic matter. Unlike the aDeged WHISTLEBLOWER
  impeacnment orchestrated by Eric Ciaramelo wtth others Mr. Cutrer has signed and dated this 1N HISTl8ll OWER
  document 1t-.o1, unliKe the Cladestlne misuse of the legal system by the house <ref>
  h11ps://Www.woshfr.g1onexarnL"ler.com/news/oKeged-whislleblower-ertc-cfaramella-was-biden-gues1-at·stote-
  deportment-bonqo.Je1 <fret> The hatred of cool may be reta1ed to the fact that ·bad people get a lump of coal
   ir. 1heir stocking b y S1. Nick at Christmas, so ii there is no coal, what they are doing conno1 be considered evil
   Both Se1h Rich and Edward Sno'h'clen were '"1HISTLE8!.0WERs, Seth is dead and Edward Snowden is in exiled to
   Russia.'" THE ABOVE IS CENSORED BY EVERY ~·NS OIJTLET IN THE US"• THE All /CIA ANO NBC THOUGHT I WAS
   GOING 10 BE ON At.A1RAK 188 "'WRONG JEFFREY CUTLER TOOK NON-RESERVED SEAT TRAIN EARLY'" I WAS
    AT HEARING USCAC.A.SE 14-5183 INWASHINGTON DC CASE DECIDED 14AUG2015 GRANTING STANDING TO
   SVE BOUGHT A ROUND TRIP TICKET AT AMTRAK TERMINAL WITH AMEX CARD THAT MORNING ABOUT 5 AM m
    <ref> ht1ps:/f philadelphio.cbslocal.com/20 l 5/05/ l 2/crews-fesponding-to-reported-1raln-deranment ~n-port ·
    rfchmond/ </ ref> NO L<,WYER WILL REPRESENT ME SO Ail CASES ARE PRO SE FBI SCARES THEM Ali
                                                                                                                                                                          +
  THE NEW YORK TIMES NEW YORK SATURDAY, DECEMBER 21, 2019                                                                            y                              A23



Billion Gap                                                                                                                    No Evidence·
oming Budget Crisis                                                        Charges in connection
                                                                                                                               Of Hatred
 did not explain why nobody no-
                                                                           with an ear/y-moniini                               In Fires Set,
 ticed the deficit earlier - or                                            break-in at a Yeshiva
 rather, why they did not report it
 earlier.
      In particular, experts have fo-
                                                                           University dorm.                                    Officials Say
 cused on $1.7 billion in Medicaid                                                                                                   . By ED SHANAHAN
 payments that the state quietly                                                                                                   The vid~, recorded shortly be-
 deferred from the end of March to                                                  tion is a serious crime and we
                                                                                                                              ~ fore 4 ?.-m. Frklay, shows a mart
 three days later, in April. As a re-                                               have zero tolerance for acts of ar-
 sult, those payments were pushed                                                   son in this city:' Daniel A. Nigro,          outside a building lobby. He kicks
 into the following year's budget -                                                 the fire commissioner, said.                 the bo.ttom pane of i;l :glass entry
 making it appear as if the State                                                      Mr. Weyand had not been ar-              door :·viotenuy.;:· sey.eral ·.· times,
 had stayed within its Medicaid                                                     raigned by Friday night, accord-        : . sl!lashing · if' :bllt~not .:bteaking
                                                                                                                                 through. ,. · <;';if'"'· ·        ·
  budget for the year, when it had                                                  ing to a spokeswoman for the
  not.                                                                              Manhattan district attorney's of-       ' .> 'Jfe ·_ v,'alks . ~w~'t~~n returns
                                                                                                                          ~ . ~-and kicks the d00i:"8e~eral ·more
      "They would have seen that this Gov. Andrew M; Cu<i>mo' fice. It was unclear whether he
  was a problem, and th.ey chos~not                                                 had a lawyer:                         e"' ~ times .until' he~ i_s ; ~l~- .~ "push
  to act," said David Eriedfel, the     "' di- Medicaid reirnbutsemen                  Coming less· than two weeks af-           through the pane"and ·miwl into
  rector of state studies at the Citi-                                              ter the deadly attack on a kosher     ~-·· . ~e lobby on~ hands~ kl,lees.
  zens Budget Commission, a .non: pital Associatkm to donatE market in Jersey City, N.J., the at-                                He stands up, picks-Op~and-puts
  partisan fiscal watchdog.                    · State Democratic Party, tack at Yeshiva - perhaps the                    ~      back the receiver of a pQC>~ on a,
       State budget officials said de- was backing him.                             most significant Modern Ortho-        ? desk. After that, he :disappears
  laying payments was a common                      The associatiqn_complie dox Jewish institution of higher              t    down a'h~ .
  book-balancing practice. In fac~ more than $1 million in co education in the United States -                                   .. What the man did after he ex-
   they plan to do it again to 'offset tions - twice a5 much· as.. raised.the specter .of another.a'I!ti--- -...          i- .. ited the ran·ge  or     tM ·clµllera, on
   1ext year's shortfall, by kicking as · given to any camp_aign in at Semitic hate crime.                                 ::. _' the firSt floor of.a.Yesffiva.Univer-
    nuch as $2.2 billion to future dec~de. Soon after, the · s~                        But none of the charges.against    Y · sity dor_mitory on East 29~Street '
    mdgets.                                      thonzed an a_cr?ss_-ure,.~ Mr. Weyand, 33, involve accusa-               ~ . in Manhattan, was '1,1se: matches
       They did not foresee the crisis crease to Medicaid rem tions of bias and fire officials said                       e . meant for lighrnig ~-'~anajckah
    ;ooner, they said, because the ment rates - its fitst sinei that there w~ no evidence he had                          g menorah to set three sinallfires-in
     Iealth Department did not tell . and a k~y de~and ofhea1i targeted the Yeshiva because of                               • . t.tie building where sfudents were
     hem about Medicaid overspend- gro~p~, mcluding·the hosp the religion of the students who                             ~ :· .sl~ping;· fir;e.offjcil@i:.4afd.
     1g until the last minute of budget sociatmn.                  ,     . . .. ·trvect there.                            s . No·-one '.was fulrt by the fireS; ·
     ilks.                                           Mr. Cuomo s office has .          "Th .         . d. ·     f h        ~:. ·'Wfuch'were' qwckly·extiflguished·,.
       Freeman Klopott, a spokesman any link between the remi                          . ~re IS no m ication ~ ~ ate       ~-. and a susQect; Peter Weyand, was .
      •r the budget division, defended ment increase and politic crmie, Depu~ Commissioner
                                                                                                                            t . ~stedon cnarges ttiat included
      te state's fiscal stewardship, no_t~ governor's                budget . di Frank Dwyer s_~d.            .
                                                                                                                             l : arson, burglaf¥ witll critfifual in·
       g that the rate of overall Medic- R-o!:>ert Mujica, said the - ~                The authontie~ believe !'._1r.
       d spending had grown at less was linked to a one-time-w Weyand, whose Linkedln profile                                 ' , tent and aggravated harassment,'
       an half the national average for the state fmm·the sale a lists him as a freelance software                              .. fjr.e,officials said. , ·     -        ·
       iring Mr. Cuomo's tenure. (Even ' surance company, and th engineer, was under the influence                                  ,, -"Attacking any religious institu:
        , New York's cost per person en- Legislature approved usir; of drugs at the time of the episode,
                                                         c

        Ued in Medicaid is 50 percent pot of inoney on.~sts reh said a law enforcement official fa-                                                     ·;,.   ~.


        ~her than the national average; health care; months befo miliar with the case who spoke on
         ·. Friedfel said.)                       hospital association's-dona· the condition cif anonymity be-                ', -.Charge$·fft~nnection;
          'We are developing a plan to be            "People are just.tcying 1 cause the investigation is continu-
          roduced in January that will nectdotswhereth~'d6tsdb1 ing.                                                           '. with an eilr/y-moming
           :e again limit New York State's nect,inordertohave'ii.com                   An emailed request for com-                 6;.eak:in at a Yeshiva ,
           -dicaid spending growth and narrative," Mr. Mujica said ment sent to the university was
           ttinue high quality care for six          Still, it is clear that poli · not inlmediately returned.                     University dorm.
            lion New Yorkers without rais- be inextricab_le .from next                  In the wake of the Jersey City
              taxes to cover the cost," Mr. budget negotiations.                     attack, .which officials have said
            pott said in a statement.                 Early this mon~h, Mr: was-carried out by two assailants
             ut some have wondered taunted a Republican a.ss~ driven by anti-Semitism who                                       tion is a serious crime and we
             !ther Mr. Cuomo's political in- wo~an on Twitter, ac~~s~n~ killed two Jewish people in their                       have zero tolerance for acts of ar-
              sts played a role in the fiscal tlJ'.lllg to turn the deficit m~ rampage, officials in New York                   son in this city:• Daniel A. Nigro,
              ieuvers.                            paign _fodder. ~e as~embli and the surrounding area have                      the fire commissioner, saicj.
              I 2018, as the governor was         <l!1• Nicole Malli?~s, hac taken steps to increase security                     . Mr. Weyand had not been ar-
               i'd in a heated primary con- cized Mr. Heastie s call f9 near synagogues and other Jew-                          raigned by Friday night, accord-
                ~ith his own Jeft-flartk chal- taxes.                              I ish establishments.                        ing to a spokeswomari for the
               ~- his campaign asked tlle             Mr. Heastie fired back, ni:                                               Manhattan district attorney's of-
                erlul Greater New York Hos- Ms. Malliotakis for a faile<                                                        fice. It was unclear whether he
          ----~===~-- 11
Lancaster County man accused of vandalizing
synagogue in Beverly Hills
                                                                                                 MI LLERSVILLE, Pa. - A Lancaster County man has bec-n arrested in Haw.:i i and is chMgt:d with
                                                                                     vandaliz;ng a B.?ve-rly HiHs~ CaHfornia synagogue.


                                                                                                                                                          Police say Anton Redding, 24. of Mi!tersvdl<', was cought on a
WGAL. \2~~,;:; 8                                                                                                                                          sL1rvl>1lla11ce tdmern va11do!iiing the Nessah Synetgcgue on
                                                                                                                                                          Sc:\turday.
S!:~·•S   0              ~            WGAL[3.. "''' ' "'' ·''""'" '"''"·'' "'·'''"
                                                                                                                                                          ··1said we would c~tch this guy and we did," said Beverly Hills

•         :,~-~":'n Shapiro f ~ 1£!                                                           Cashback Matc h                                             Mayor John Mirisch in ti prepared staremen t. "lhe cnminal who
                                                                                          W~'lliiut1>m111K.1ilym,tth1Ulllecuhl>Kk                         1,ve beHeve desec.rnted ~ holy plm:e on Shabbat is now in custody
                                                                                           ~u'v~ 1!1.-rn~d            /H tht- tm:! i::i ~-r;ufii,t ~~M.
                                                                                                                  lloll ~r fo1 t1r,1!i1r                  thanks to the superb v..-ork of the Beverly Hills Pc!ic_e Department_"

                                                                                       mmrn   .,..~lt,.,., <;..
                                                                                      - - · ·-----                -
                                                                                                                                           DISC®VER
                                                                                                                                                          Redding is charged with the f'otlowmg:


                                                                                                                                                          ·· Vando!ism of a religious property


                                                                                     • Cornmerc;at burglary




                                                                                     Ar.ton   ~eddi ng .
    !! SHOWTRANSCR !PT
Case 5:19-cv-00834-JLS Document 107 Filed 12/10/19 Page 30 of 40




            SFPTA                   FY 2020
ANNlAAL S6RVlC5 PLAN




                     &ugelJ\,e N.       c~-pr~lllVI.-~
                      Hec;i r~lJ\,g sx.ci V\ll,~lJ\,er
                        julJ\,e 1.0, 200
                                                                                                                                                                       ~:}

                                                                                                                                                                       )!
                                                                                                                                                                       ~I
                                                                                                                                                                       ·~~.

                                                                                                                                                                       :ii
IJ:trr;ir.:unity !!c:1dit ~ctr.~ vlftb t~~cinri:~e rr.;app;;i~ 'A~irf pre:\~11:.tTI~· im11ll".:f71enb6,r.. et dtr~lit.~¥1'.!~a~r~                                      :\"I             f-ii ar.::r.~~rr;:m.._f..:;rd f;lC'•u:i::d .t1s'!';rYo.:'l! ·,,..1Ji11 ~r;.n~b rrc::r:1 l)~rrt ~t:!'eat tt:t ~,r.,, ~rrw.'t ;i:~d i!l r.em·lflffi(l'f'~ .. >\l!:t\.
:.rl:i :;ff.act-:;: ;; .rr..oru ·Cf!k3i!f'J: tJ'$R r:t1. 1r.Cie>:JrC~. fO b~ Cl'.:fciiCV.f.C.d ii '-Olt.dicii~lZ' far 1;moltrrren~!.1f.>!Y, f>):t;;f1!:                ft:              this fl14>P'.-··~( ..::a; 1:11:11r.:l .a tr~d:I~ t!'Oll.e 1('·t"iy;i::;:e;)~~ ~c;. on rrcHioi."'t ~rm.""~5'. M~ fortl1~ cle!crit"!':l°"tiu.s ~k.:~                                              ()
f'l"'{lr,<1f~fa ~!H:.1;rtJ i/11;:-~.a~~ ;,>~t-e!is to ~m:11µ1.ut1ftii:-.;;tu ~s:'i..\ ~M«1~'1i~·~.                                                                                      :J!i ..~ tv: tr.~:.ccdi! b."I :;t!:.---Jd~i:; t"":~llty"' ·-=~·~tf.":rt:: SC::f'f;.'~.-~~i~f.lc:>1t;:-;:u:.·.11:·~~~ofmonC'(. rtt . -;;3.                                                       Sll
                                                                                                                                                                       +1
                                                                                                                                                                       '~!
                                                                                                                                                                                                                                                                                                                                                                                        Ul
                                                                                                                                                                                                                                                                                                                                                                                        CD
            5f Pili,   h• p!·='P."~in.c      ~!J :J1.:l1:1:;1t; 01 Stottte Olr-tctfl~S. "()f(~f~ (<:J .:V:dh.~r."' :.~ i~l""' ,Jf,,·f~t[(1i"~ .;.i~d                                                 !.'r.mt!on f!J:-:SrtCC::; i!.ok-~ r:i'.:tt. ~1tt              ..11arrr~A:I     re>.<ll!;r.\J.'):;;.~!'ii! fto•J!:C! ~ ·D
                                                                                                                                                                                                                                                                                                                  :irdthe rl!~\'C!r\~ Jac~!'.!:r~ He
P:i~~rn::.. Thi!- tci•:u!~Son r i.~h!:chd~terrnfm:s lh~ irm;~tt 'th3C ·~ u:.;n~J'!':1 l'~ d!!v~~·(t~~ t)~} t/n UU('Jolfh·rfiih\~                                                        \'/i:l:S :n'fom:~d tJln;tthc: rr:-:;:;.-t..~'f'I hX~TJ •~ c:reterr~d '.tt~~ .ttb!H!r                 l"o rJ?.~ ''1.':t~rlron:' f-.),,.:,1", ~t;o)U~ !:.i Pl;4.·rou:i:I                          U1
                                                                                                                                                                       ti                                                                                                                                                                                                               I-'
tu~tor:ttr~~ i!i .?i:l~pr.~'01 iJ.~f'f1 Sh•il.\fl ~l'Jffl'lltf:a; •.aS'ii':f ~·\' ""~h~~ 1r~nsti ;zg~nP:'!:~., 1rr:ll,!.:tir~,~1r.s.t. C't~..;n~·1 MeV1;1              :H               '~·'''· ?!N P!'.'f="'l ~~ft::t:1 ·1::;. i:.>:i tc· ii".'tc·r.t S~r~~!~ ~h~ rect:.~IC(ir ltor..1:ilr,.n is •:"In".{~ STi~\°lt< rv. T 20·-1,s. f..,,c;: .Mif:lri"O:-
                                                                                                                                                                                                                                                                                                                                                                                        (()
ir1 ~:1,;:C4rt::t~, Vl~hln;::Qn i;r.t:f the Uf'.':i.~\.">t~11J1;w!IS:;'..'J:!rtlticn DistricL ?.! Ocr.;1r.·e:~• .CO~vrtHJ.g,                                                            vnt~· ~!"J;:f~~ th.2·1' ~::.~..:. i;. :.llc.·.i~·ft l.'J.?':.._,., (CJ· ~'~.&~ S.1iC<rl!... ~tT. 2'5.                                                                                              I
                                                                                                                                                                                                                                                                                                                                                                                        ('")

            ll'K.! rmutfl1Cifn;:r.tmcz.Fomtiulil; qu;:i..-.tri1ic~ ·U1e lr.n~et Oil ~1n:rur,h·ridnt: 1~1~'1:..,1~+t1"A b-f n:·,i,;nipI~i:'r~.                                                        Oef..t!Ji}, ~.   o:+t:J,   ~1 ·1'.':-:Jd1:ir·t. '~•rJl .t'otr'7fl!~r    f'Jf   1·t~e     Tri M
                                                                                                                                                                                                                                                                                                  St..,.:r:   :'rll"~,~lt (e~...i.e: .. -"' Ml!'>torl~J         .::::ici ·fntri:;rt     <  I
u·~ Clt.mnb::r       of i-i'd::f, t~~..·~!lr1r.. ·thtr~·vc.b )I: r~.:.mc.~l l)r dC:'.ll~tlc;..fJ .::;1:· :t:~\'!· :)m:mnr. .,f ~i~I! . ir; (t'j r,t:t•<o;, 1:t•i'.it                   .l~d·Jc.:aei; f:i.ro1.;;:i f~r '!f.re· t-'t')lt.Y.fdphla M~ro~:~Ht..o..i:1 ~r.~.l ani;t ?.-..~;~:!O k A<lu•~nr:t.tr.;r.or 1;m cft1t ~l"'!tf!Jf:.~Hl.:tu                                          0
d,;:;ri41tt~.H1 i;1)kC:'~.. tt dtd!h:-:. cl-.-.i n1..1ic1l!~ i:"t'tite r.tJJT"<"ber ·u>f~.At-:li,; ~1!d ~if.ht< ;Ono:;,th.~ p:rtter;:r or i!c•otii!tle.r.t                              ~Yfil;.d~1lp!·1ia if'~r.~~ S c~r.;e r::1c~bo:k,. .:;:me r~                                  He ~:i?C tnn t..,e: .,..nrd: '''i'r·!!!:''.•U:!:r..-: ~~...1~ wu.td" br.
                                                                                                                                                                                                                                                                                                                                                                                        0
                                                                                                                                                                                                                                                                                                                                                                                       co
'!'lQ ·dc~.~ir~-' t!-t1.~ n11r.'d :..rf, ·~f :ll..r~r.e.x:r ,fftinut:e'j; r:h;;st -de""Ji01tfc1~ ~r p;,..:tt~rn c:rr;.t;;. Sf!r\!~C r.-"i~nnL'"rr..                                    rei::fo~:·cd •;.i':h th.:: '.~Pf·:l:~ •1fru:tu~rit. ~!:n.tit.G: ~rnc..ia,... 1:.-.()-!:li..t!i(~ :;r;P:A 1~.tt\. a>t~.J;l~ r.\> -...hnH1 !:1..:!i. rcoJ.~·~~ i::l;,:                            w
:-;~1r:rn~6 ::rrJ i>;:tr.ii'lC. a il'c1~h!)rd 1)f ·f:';!C,ht p:i::~Co:t~i::r .rr..t.tu.~ for <$ c~·:a1rr.in ·Cif r.;~c;"'t'\ ~o b?:!-                                                   ~rot l.'P'!'~t.: t:b~ ·fr~::'.Jt!r.:t-::l!rJico        Z.Anc!;;:rdr. elf ru.nrr..o rr;.;          a•11lf'f   15   nti'r"1ut~~,, t:.;.1i'. l':~llt:1!::·k1P.~ v.rUX"1   otJ•Br   '"*~t~~i.       ~
                                                                                                                                                                                                                                                                                                                                                                                          I
~o:.:urr.r.e!1~d:; b:r ;;r.pfot::J~t11rb'tif..\ff. f~:stina l!'i¥·'.-;t;1lt1!l{ O.! ~:m:r.trns :::t~ dzi r..ot rne':'t ll~ ':!~1l :Tni"nu~I!                                           ltl:lt t:Orrtt~r ,.,.....J\~!'~ ~"-!' ic~1'(.(l.:.1rt,J;_ N ,T.. ;'J. ~~ r.;::~t r;t:~ ~!(.(4~lflf Of Jil'le bt.I!;~.. .tlfMHi~ Qro IJ'.l~t l:h~!1:."1"'                                         c......
trm:sh1)'kt ·1,.Jlll .t.1."~ ~r:r.'!!i1ed z =ricid~!i ~tr ~~~sitnt? 1rr-~r1i~r.1fr.\"1.                                                                                                 r...;Y.r. ... ~)~··R,:~tlt~'S ]1)4, ll1. l23, ias ~td ·120                       Pu,!fit'J.:tl~:ie tC<"Jl!!!· tui:.~h~r.:. '!hf:Jt l~f~.$ a frequi:::lt ~!!f'~·i~                               r
                                                                                                                                                                                        c•nri.Jkn ~••.,M"J~rt:l f*:" -e1i.· ~r1          J.l! m irJut"!S !J>.Y".!.·,.~ (/if"=• -:;.,,rect a,,.d 1'.·'!;,no\J.                      N_r..     2.1-UI. }:u;~,er, 1f ·i.·::iu             (J)
         ·n11 (JiJrlf\" J1:;·P'• tlil~ r:?iletJhstion ·'"'~rk~.. thi:5 ii; :&!1c:>:;,mr.le: o·f ;:i de-..f;i..":it...:t i1::"1;;,1•!:"l"lli~•tno: ru-. ncni-tc: ~z                      •.t'A'r.:-:k!!C   me: ~1.l~C l U           tr.: lr..1•,;r.-Ji;.9:.·. .St:·~t!t f~~-,rt~km 1;),!r~~) ~i. 7,l)                              fti~st ?i:'1( .llCt.~r[· ~ft'<J ,5:(C f;}~$1
t). dec~fo :i~· ';C ?.~r': \\f~-tT c>i.~t; (,•;m:~r. ::1'1~d-r::n C"e[e"!lt 1j~~hipw-o&i\1:;.,:of pA::'.".for.'1.F,tr C,ju.nt~. t.h"!'f'.'!';"Jre                                      thB l)UIJ~t. t1 1 ~1n '•!ttJ ;A~ii~ h~\'-1! 15·•1r.tint! :~ 1n~·:JU~:1C)' a'. 11.2~· Jori; fl'Jm 6 .!f"" :Sttre~t •:Jut to [(rer.:in-:3JI ~":'IC1 rnee'i                                        0
(1ppn:ui:frn:i:t;tJl11 ~-J·Jtf·:r.tt!is!!f.lg~~ trn':~llh11! U1t'b':1e.r~ thi~ dr.'.ti:rtH:~ -::rr-J ;L ~i~' ~i~ J.ll~ ~Jt>yl;.tior. :t'> J:hr:                                        1;i.J-;:ilif1-::it:.::m f•;:i;r 11.f.~~(.:c n ~ ~"!:r., ;:.,e cnrr1t!or: l'\( J. ::!&...                                                                                                        0
                                                                                                                                                                                                                                                                                                                                                                                       ('")
~~e:?Pfnc 't'~~r:er r.At:.P!~: t;1.•10 rnir:'!l tc~. 1~.,cn: OJT~l.-0!11) L).(:~J.(dt ~ri.d ~lls,tm;; '·"'~n t,t: ~.,,;.;;'(ir)r., Thr.t rt::ruUs
rn t:trn -dc·.tl"tlt:n ·:0>..:r:ti m& ia;:- 6"..2 ~;d.~•'"~·"lr rnir:.vt~i:. ·1..vht'Ji woilL:l bi!t ;;1r:.d1!r 5£.PTA.•:; tl~re·! ~t'Jlli a~J                                                      T:lt'!' MOOj~/:!:h:.Pi <~t~, Hill j,7rt>°:?1o{(>') ..·itN.-itir.l'f ·1t11'r(rt.s. 1lh11: fr~qt:•·~mt. ~ •) n.•if-'\4 {;ptfi1:ku' ::.1;1!)t~··.efj. f!t·~·.111·.,~11
                                                                                                                                                                                                                                                                                                                                                                                       c
i,,,,i.,,,.,r.cr-~ ~~i .kl·b1~t.1=:t li! d:l•.tiaticn.                                                                                                                                 -:ts;('' 51'.r~~ ;:ir;rJ Or"!'.1~t Hffl .Jt!ni..~f"r: -                                                                                                                                         3(!)
                ·::-n~ li;:ial r't.:(;L.,~r.Jn:":n~:1.t!:htt!Jf.€- ~1: ~~ !!.;;.t\H'\iJcei of-tr.e Senoi.QJ:! E:~·-d~rt-"rMnt~rc~~.z. The 1Jyd..1t~:1
t:.o!!:?!;.".!~$ ·,11HT. (rl:,!1,1~-t~ tst'\ .:uh;fit~z~ r"O•'r1.l of putl~ ·~~tt~3_th fOcu~e;;J · 1..'11t 1~uji:!T tr.:t~it ~tf!I:'~ (Jr -O~fs'tfr
ilppropti;rte,•r:r.tn:!>. 'Tl'ii'• {1L.1Y...~1hw~bi-:h.1rJe !!J.J:r"o>#)~~nd ~:1~11onnl 'm:!il"!t~I(, ilrtd;arr:.v:de::os~crne~
                                                                                                                                                                                                    ~::r--;·,r... r,.~t; ;~ ~iff l}:\t,:


                                                                                                                                                                                                    Mr.
                                                                                                                                                                                                                                           tt°i:e '}a\~1(1~   ,.f·f.1 1,(t~.. Ji~(:I f:('A..:t.(? J41',:¢i.'"tfdtr, ~OUJ;~ ~]'. 1~ifJOr , f~ .T1 ~:l,


                                                                                                                                                                                                            C:i~l .a l~o i:; rcoo-:;.i: ci~ i:b<?~ i~. ~'r.eau-=~t'ler.1.iii::-" -,..~;r;::, ·.~tculd                              b'?::   "e~, 11) · :T..°irlu~1'.:)r les:=-
                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                       :::J
                                                                                                                                                                                                                                                                                                                                                                                       I -'
                                                                                                                                                                                                                                                                                                                                                                                       0
                                                                                                                                                                                                                                                                                                                                                                                       -...J
'h~.h-r.~ ttr~ :;:ti;1;r:-1lt~t.c:1 1r~=>=·~·ir.h. S'EPfl',~~rv:;:c fi;Jr.m-in;: !:t:sff. The r.,-,a.tfon1 c.f-~f!-r~ ~·e:nrs·.... iU ror.ifI·r.                                       witt"~a ti-11?'    Cty ur.r.tt1. (t:?;..:~-fH :nt.i l5         rr1 ~ll .t':r\~-:'t· °ti:•r ·!'a.it:us.b;(r!.. bo$:; !'¢ 1~ .   K:i. ~!!-~
.:..nrt..1Qll~~ Ir: ;:rd;.H~ii;r• ~~ ~ !T~~t1.1riotus ·!ln p;.11:f"~ r.;o;it.rt.;·~hJ ~he m:i•N !~rvi-.:(~ C'.f..."J~ku:n1c..i:yt i?r-:Jc~~ win
                                                                                                                                                                                                                                                                                                                                                                                       1l
fr:<rrn~f'(ffl t!lfi:- partJZf,:tn;:,in:. oreoth"!'1 SE.D:'IA.•!lG~·n1rtmer:e ;.?rtd l!'Jt~r·n~{ :;"t;JfilrC~~-                                                                                 Mr. f?f<:.ltl :o.2.c:d: fa-r Jr'!hF.C(\\•en·,cr.,-r:; in. flt~ t.oJtc iirr ~r..."t:".c ;i-nd ri~1 ~r.o ln1p}::n~"t!rtt ~ $).:lft'lfY.rl'tr
                                                                                                                                                                                       Y::l~:jf;,!Jf.',
                                                                                                                                                                                                    11i:· ')IJci:~b irr.aj ~r· tf:<:":.,-i:ltptt:1~n'.: "Aiith tti ~,·~ h>l!t!I ~P. t;_-,,,,,~ :?r,:e f.'1;,~.;.! ~nd '·' ;'l~\V C~~l                                                  ('T)
             mf-r..nnJ:fn~         nt:"ut t;I:~ .r.;;i:1.~k;ioos. ':o '5i!PT.!t·"$ .S.:..."'~'\.ct~· '.Stt.1r.:-d:Ir(~ ~ni::I Pro~~                     l:ln:'   ~"                    f:<c;iorrn~rkDtJ will '""ult "'»~d ?ti~r.:;ii rill«r.:, ",;:~r...:1>ll~ 6.lr •.vottnr:. Hv; <1~?;&'1tt< ~;rt tl:r. F.<><>~ l}t; !:.::
                                                                                                                                                                                                                                                                                                                                                                                       0..


                                                                                                                                                                                                                                                                                                                                                                                       -
 .i::~~~;·:.:~~~f~.S:.UJ!;·~;·"~:S:.:ir;:~.                                                                                                                                            t:-1Jt 1:'1~~ un tti~t~i-0t"i:>t> tii~ 11~          m.•Jtil=:t! !.-{: (f:J!, ~~t>1~t Ul~ iJ;i~r•t .~tf ~.h~ ,,..~tli(~I ~~1t~1 · [~1'(1;,:m-tU K~1st1.11~~                                      I-'
                                                                                                                                                                                       fi..1~;.~·1 --tt':~ ;t: l!-r=·":f:oi'il e Cr-o~.~ .'~tet'.;ol  Bt.JHijin_:1n J'!rotat:dl. r~..ft} h:!r-eimrft!!r •Ctr.!r.>~t Ke-~r.e\ br~ ~er~                                                  N
                                                                                                                                                                                                                                                                                                          1

                                                                                                                                                                                       b"( .a· ~c.-:: 1'·!1.l;lc .. f4 ~'!' .. ~!1~3:. i'Jhc s:!:?l..:. n~f! ~L'!:lrt-.:;.-c.r:d Mr. Dlr.hrc. c.or1cr.rn.ic =ibo.•~'t :he: 1                                                           I -'
                                                          :Pv~b' ~i& n.<:t{1'"11!,,l)~M                                                                                                                                                                                                                                    1/.r:':it. ·t:hnu:c:r :?tkc
                                                          - - .0: .1..               r.;J
                                                                                                                                                                                       ~~ lt'1 fu t1r ·sc~1€dufJi' .~f!d tFli'.1~ 4 bructtu:tl! 11.•m bt :v r~f'*J'eli1J.0 ·1·.eCet1 ~t·~;)! t) f7 ~\'t!"'t •£b!!~t~r P..lr~ . Further..                                               ~
                                                                                                                                                                                       r1r.l~nh;"v t~r r.."r("IJ-:r r.~...,'t;~ f°l'!I~ t~ "'t/"ff'!.' :;rr:-.,.:n··· ~r.: !~trrr•. 1'1"',~ wktft ~r~~t fo:~"t=Jr~ tr.9"~::!,;tori11B'Yt w                                             I-'
             fo;.i~~,. (14) irl'?c."tlber.~ of ·the 'J)lj.tlli~ t:'):m:ctc.d :lt:P!'tif~~B iorm~~nj 1ft.'. (<5~· ~t:t:i~.BMt~hD ltr.-;:tr:nc~                                                                                                                                                                                                                                          (()
                                                                                                                                                                                       ;;.t::ktbc-:~ ·t::r do :>:tr.ae 3cldaio.nill ·Jt".f!:f.~._eti'n.; \vi1h the!r C!:~.!r.~ bu~. l\btt,. SGF'i,.;. i":;N"1W?Jrt.; wtU. ~h'! l>.:kT1s•.3n:
 ord fr~Ci a1~5:.lon~ ,,,,heh l':"1'1!.&P-S•l~rtd b;• 5EP7,!\ rep~~~cr1r.~f·.~. Ir, ~d:lltlo11 . '-h•1"" •i1·t~~ ro1:r t..i.Je ·
                                                                                                                                                                                       (:-or::.•r TM~ f:i'~t1!~:.r.ra:~i~ P..1om:i.;;em~n~ k®C:=o:,.-tfor.J .,,-=Jtich i:: rJ;,.n"fn.i; .:ir~ cktinR ~:r"f'I~ t·ut~ndt ~-,~-.ts:
 ,,,.;11 W~.l'!llttee by 'ih•: pol:i:c t.:i the <Htarir~ E..;;11V11wr.                                                                                                                 .t":' 1:r!:\l·-M ~:<l-;i·rarw~ Um.~ ~ti'l~ ~n !OnC'l~;ili~or~ r.iclcrsJ·~ tra~m~el?i 1:'.u:."";:.Ofthr.i~~ i!r.'(tn.;, ir~rn ..:i iJ::-a:~I                                                     lJ
                                                                                                                                                                                       st.~m~tii::,int,    1t ·fs.;:iffo:«.1l~: f:.r· ~EPTJ\'f1'!h~1::~:~!.~dUinr,.~~t:'itiOc.dl1 ~'!n:~re. :'!J.r.                               J.l-:J;.~.
                                                                                                                                                                                                                                                                                                                                                                                       Sll
 Phlbdl!!lpl1ia,       P:'\J:!P•r1nrs- Mo_gsi,.!';1.fM 2!1, :lm19                                                                                                                                                                                                                                                                                                                     <.Cl
                                                                                                                                                                                                                                                                                                                                                                                       ('T)

              fo·!'fr~·~· ~:.:tlii::r, ~ fom'l:!!:t !;<"'X,~aU~·,.:wittin .;v.!t'H\".;.yl,•:.nl;i, 'ifi.';I~ firs~ r.'J ~~t.if•t·· tJ:C c~P'\~"i:hteJ~ ;,
                                                                                                                                                                                                     Fi11.:;1'ff:thi21 t.1~w~l!XJ~r c·'ttt1~ ~ ..., :•1'...::.i~£ng:c·:u~~r wnt t".· cMn".ctlnt:: 1:•n the: CJthor~l!'.rc.af tf".,.;, ·iU-.;<?"
                                                                                                                                                                                       9.~~ t?: .!'llt":d ~.h~r!::!: 1.1r'!' h.:>W!!5't."ii:h '!Cet':'!-~ ir.tJ.o th<1t prc-;ccrt.~'. SEM'~.., ...,nm:d. in::.t:iw~~nt.efl'.r.•! TJ~r~ui:h tfr:h~r!t- rµ i
                                                                                                                                                                                                                                                                                                                                                                                       w
 i:)lll~~i:iru.: pf·~J..'I~~ ~-'.k·!J "J~ff·1t•:i:,~iJ"' ;JS."" ...... a.•1 to p:;r.ri~ ~Im~ unlirr:.~1r~-I l:HM: lfnilr"r~\' t'i::;t :S~PT~(.:
                                                                                                                                                                                                                                                                                                                                                                                       I-'
                                                                                                                                                                                       ~,v~;!Chl!l.-i-er ri~:r. l>'re.·:>.ir.!kO::· othe~;\~ O:=>"tt!r. Sa=;.. ~~Tk~ lt:!:tl::~ntt'tci~~if'fh:!r~ i~il ~-.'i2 1fto:h;ro.'!:'                                                          0
 ::-.c.ieool ~\f!<ttm~... :indmtt.m c~l:o::m,ns J-.1 f ~.-.·.1rig p~ecrto? pat ~~.r:ibY-'. b1·,1::intr::n:~-111?..1'.!:sd 1.1 r tlt1:i S:;ti~                                          ;Jtt~~S :!p;;r,i 1#~~~ Q.1J.: S.!~· t.':ii('ti'     ;:z) ~ :i._~,) fl';.il(!l1!","lf. :l'.44f1:C•7; 't<1\•.l(:~ hfft ~~ (l 'H;.•.K!rtord t'..:rwr.~:hip t.1<o"Xt 'tl::.                        .......
  t.;b: .i«nd ~ ;,i:lr:k l'!"_,,.7~t!:'il!tS,. ·cl~ :!JS ·l~~;..r.(~~1· ml.lr1:zlp31 fn,~r•.t..S,:.• f.J;a M'~<?rt?:d ii. 4'S (c '1J~il'{t~ r:;:::r.J:!".;11J:'                                                                                                                                                                                                                       ~
  l>ilior.~ c::·dcll;.m.: f1;1 1'tE~t'V.1 ir!l no l!abiiit·it"• 'iJ,T. 7.L 1."•'it'.h thb r.!'lCn111111 sl;~TA ·r~vra~1!!.'lmerer-::o:h~ t:irifr·~
                                                                                                                                                                                       ~dci'~!· r:~e~r;:;n              ..,t.,..!.-s..mt~c- •A·ht'ie :li'!~ ~~i;::mv. :.;rt tht! c1;17·.~":i: thr~·, ?I i}. •.s•:r-1f ;:..,::r. A:S:r::>, 1f1'•1 i::.;.r'1nor,
                                                                                                                                                                                       Sat 1·rtt•:i ·:J-:1?:: n~w     s..~z::~rAh~ ~cr:te           \l:nd Cr.:iz:e;"      K~i".rt·,r~ -f:.,.:un        c:inc -;lir'!ctkm         be-r.:t.~e-of. ·tb~w.fJy           '!h: ,..,...~;$   0
                                                                               .e; ..                                                                                                                                                                                            .... 9   ~



                                                                                           -- -- ---·-----                                                                    -   --    - -- -~                                        ·- -- --
                                                                                                     or                                                a.
                                    7-           i,:      f> R JN1
                                                                                                                             OfS!i7 tf uc·rt:

                                                              f /fu1                   6




0~11'.tnunl\y Il. ert~f it 5core with lzod1m 10 mn;oP<'s16 'Ill-ill µrci.-en Athl!' implrr.ient...1c•'ll cf duplit<>'ti0•'> >et\'.!!: CS                     M;ei,~.et-f.ron klm ( le.,..tol<l v;~~1 'll,ttfr 1J>11f"lills llum 69"' ~""'•t to 4~'" S!r~t ;ond In.:~!~' '"· t\110,
;ir,j "'ffor.t~ '1. nltlrn ~ftll<\Alll >JlR tof .f<l.IOUfC-1!1. fO bo OOf'llldoo!r"d ~ <:.ilndle.-tQ for 'ifnp {UO'l<in.l~tiOO, l\'Ht1.-                     tlil'.s noon.,,,. cntM f111"" a tt~r.kl""' tr<ille\• ~h·at. oo<nl .go Oil trnll'i"( U'HGM, n..r..rtt1'!!' de~c rl ~ tlrJs •lllikll!:
pr() ll>:•>OI~ ~heiu h:I i:tJCteio111 uro;m ~·J ~·1)~11wtunitlr!<i f<'l( $<.i'T.I\ ;;1,1m1tt•@<lc                                                            • •~a b<Js th:i: <c•>ld oo "trv~k l£11>5 tr«Hr,.t· .• "'¥'ilr. Sf.l)J,I\ "•l1:nlflc.ii11t a moont~ of money~. N.r 2~.

            5fPTA i~ pm~•nsmll ~" >1d1Wt ,i R<1U'l.e Olr~ctnm Foi!m:Ult t<t ~vahJ!fll'-' *(>\l!O!' o;lo;~i~ti<io~ ~~d                                                   !ln.n:!\:ln Mcfltltfc .of:.Ok<J l\4<11,t, ~ vHl'i!~~ !I) <Jjit;b;s \no:- Ro Ult' 4.t} aoo the tCOO\'l:r'' lo<atkm. flt?
palternt.. fh1• aol<:ut:rt11011, "b.<h r.l el1«r:ilfrt j l"ll1!· l11>P®:.t th$t" 1)5Lt<!roi o>r <iao;iaHm~ hi<~ on 1.ll!i;A<lf!l"r1mr.r.                     w•s lnfl'.lrmQd th;il t.llc- f('..(t)l.0'f hxa~ll)tll llf<~h!fff".i w-11~ (lo~~" to'""' ..,••,,.,rfmnt hut, bl!c~ u i;.• ~. P rA. ro1fll:l
custo1ne.t1, r~ nddlltllil lrnn1 >J1 1~ar ~u-i-.1ul-'<1S Ulil)i:£ t)y c;i~i1er tuo!fll •fl!"'";i'"" irnl!.Orllns. f:lr.g, ~1.mt•1 Mew                        n.:it ~ct lifm•isli•J.u tu.¢<l ltJ> tront S:.r ~e'!; the n:cc.,,,..,. lo~ion i~m• .7""~'tr~t. N.1'. ll-213. AA' t.1 d!t ir~
11'1 ;"ie;<r~, W~hh'1£10n .mrl·th<i U~'j!,lan;>lf••m?art~ticn Diotrict.,, Denver, .C.:4<ireoio.                                                              wn~ a,si,.<>rl. tlw ~1i'r..A 1' ~lwny\ o,Jjll!<1 (Cl 'l<l!IJ•~liom, n .T. 26,


             Tl"' RP<Jl~ OfrQctn~~ Fcrnwli> qu•ntlttlCS the lmJlQct 011 !lJn>11r, f)·1i\l!.i!U•.~~\t>ftc""o b-t' f!ll"""li~>l1ii.l'\fj.                                  Olt!Jftl~s P~lil, J>1·~sfrfo 1 'l   Mi> fon•...i.,.r of lh<'   Tri·~~te      T•,..nlt CerAN, a Hl,torit".>l :ind 'fr •nstt
the l!ijmbor of 11den to"ff.""~ llir('t!jg)> a· pilltn-o or <l0«latl0fl by· 11'1c >nwlll'lt of tim~. ii' 11liir1u.t•:i>, thnl                               •1..:lvoc.tr.v Gtol.:lf fo1lf:le Pfttiaddphia Mciropr;ill""'1 ¥fl~ and F~el•Ov~ A-:Jrt>lf1r~r.;(or \ll! tt;,; ¥~ti<• t)l)lllau
d1Mallill'l l'1~11'> . It d11~ ii= fll..lm L"" l"' t11"   ,,..,,.,n.,.,,n,,_'tl•       ~o>d ~fe\'lt< ;.1Q~tf..., p:ttter" or ile'.riadoo                     N 'lillo;ldp!1ltt Trorv.:it Si:;t'o.e FaC<!!bo;:;k. ·rant<> r""°"' H• ;>0:l:ed tll.1t the word< ''lreqµ~ru: '""''"" r.ouU>• be
tu dl!'t.crrnir~ tit" "'"~~ oflf pn<'"""i¥'' n•11ut!OS tliot dec'l:iMoo ·C(' p~ll;elf• ~·,.;l< , ~rctl:"' i'l~nnln ~                                        repl.a-:cd ....uh tM ""°'<!~ " fntqo<tnt ••n<l«> «1ff1~~··                i,.,.,...,.,.
                                                                                                                                                                                                                                               Sfl'TA 1,..,. '""'ll!dllf> wNN> l»4i « •YIN <j,.
•..::01...,,nend!i ;,,.d~UftC: a !hrl.'lholel of ai!J:l'<t p-lU<MflP" ·IT>inldes for " ~&ife>n er p,<:111m fo b~                                            ni>t mftet tho:d111!<1i:mm ~or.t1.:4 i;und..-rJi of runllil'f: a11•tV l S mi\'illt@~, l!Olt l){llt'll!fn~(j \tJUJI QtJ,.,,, ro..rt~J,
tli><:anmiondelf far W:nt11!!tt1.,1filltill f~tlO!l !Jlillo'f<l~l "11~ Qr p~rtRrns t l10tt do rtot m ~et ti~ e\d'•l mii'1ut~                                u1~t "'''rrrit;." n~•rt~ it'll!' IZ""1{lijrr.11. N.T. l'J. 1:1;. c!1!lod tt<e .~,._r,'!ll'i or
                                                                                                                                                                                                                                                        'I~ l:..s<!'~ rnr1nrrc "'" ViMi. O,eot'!f
tllr~!loict llllll b<• ltfo r.tdlcd.,. c;.w1dl<lat.e~ I& 1)(11.!ilble< lrrtef'\'!!~i{'.lll.                                                                 P!k~ - iha llome~ l~.            lll., 123, 126 ~t'ld 120 Pui'lll>li thoo!e tOO'te~ tfl!ielhet; lhot rne~~ a frcque.nt ><:1vl~
                                                                                                                                                            mrfh.llot s!81'1d~rd for        .,.,.I"/   !I} minute~ betl.li'&'n fH" :!:tnoet .a nd M onilll. N.T. i'J~2/i, ~""1.ho r, if"'"
         Tt) (,lvr!fy l>wM this c>ilwh1tlot1 l'l>:!tk&o, ·tim I~""'' ox•m(lle of" d"'1~i1n1 hri ple<i1*)M•:t M• n<>m• ~.;i                                  '\·....,~ked tti" fl.out• Ul t;i:> b a"" .jGi!l" S!r<n1t Tr.mt1p::1mtl<lro C>l~lli"J tit 2() [p;m thq tiovrf' .;ind SIJ !~
a, de""~" •si> to fl.or k W..St 1'01•1\ C•lf\Ter. tin~ ,on ~OMt Tlrl~hip lrt!ilb1"i fl'"""0'!S"f'l:aool", llwre " '"'                                       tt;~ IWl!rt tll>t •il \<all .,,'fl l)ff\>e l 5·mhi u0. 1f""!~l!Mcy stl &y long from fi!>" Street olit lo !lrDOmc!lll "'1d meet
~flPl"O•ff-lm~ly 3, ,00 1''"""'"'11'"' tro1~ 11i n1~ tht'OOell l;tli! dn••latl~ on a ch~· basis, H~:; i.lNWNon IP !hoe                                      'l''olifk;:il:Jcrr.. fo r" freq1»ent ~"6ce corrhfqr~ RT. 211'~
"3:1~~"'·C t....,•.er 1;8~1. two 1nl nut o,.. fhcrc ore 1,-0f.h) l)(>~fd~ ~no1 ~light• Wlflm Ifie dil'..-ati(•f'. 1?11S rnwll.s
r., 1h~ <lalfiotlcn ~<>Ur>lin.R ftl<' fi.,2 pa~""!!"' min<il<I•. wl*h •Nl:lulrl 1)9 unt1~r :~lPTA'• tht'e!holtl ar.d                         "'                         th•· M6!11~/$h.;ili\1" HUI [~J .;.1<tla.:ff<lU<i!l',411i(t ffll<llij•••t idf\•l•AI C)<>fticl,>r~~l• ·(f(fo\-flo
lh.rel<.lf•""' ~tx:"'Pl.ahl1t d •viatioo.                                                                                                                   ~9'" 5tf'i'f.li ~~..cf Orml Hllf Jur>t'.Jor>.

          Thi! flfl•I '""<1'ru'11e1111!e1tcflilne.,4 ~n e~p anstoo of the ScrviCJU .lfelltlilpr1u,mtprcce"'. Thro 1Jpdlli¥d                                              SEPTA 00\ll<I ~Ill    v.... tM lil.W!f •r•il.IOO:". Jlk~R<l\lt-047_.fdor, P.UlJtl! 51:~al"lldor.                NT, 2A.
~tess wt~ lr.dt.ldi> ;t'l addifunr.!i roond Ctf p<JtlJc <l'.rtUo3d\ io-cused o:a1 tttajll<' t ramsit -c=ter' Qf ~f\<ir
3pproµrl•t• ....,,.u•s Tha 1111'11...Kh .,.;n lr.::11.>de !o>IN<IY' .and ll>dUD1io<11of 1...,l'\lfi<\lf, and Jlf""i:de f..1.n~c111 en                                 Mr. Oie'hl     "''°
                                                                                                                                                                                        P""l>D"ed a. cbl!'Wf' in "frequent ,.,.,.;oe• whidi \'IO\tld·""' M""""Y l O""'"""""'or le""
with(~ <>P1>rif!(lr1lly'!o lnter:>rt w it'I> Sf:P'l1>.!i~N!<:<> Ftinnln;i •tllff. Th~ !or.Jilicm ()f ttoe.., ~of.>·oYl!I rol;ift~                           wlthlrl tn11- Ci!)• Umlh. lt"!llf• :t1111 J~ tr1im~ fo r u.Jl:l<~rl>;lr. hu~ ro1,11J!$, rt 'T, 29'-
~IW•lty.. In adllitil)<'1 I() ~ !!OOatllf' fOOJ!j on f;litb.ik ~ttW.~t... ·the new :S.Mlirlll o-lopoi('nt l'roct~ wOI
fomiaill!<a ttl~ f)? rtlr.lp:itlem of al:IW< SCMA ih>partment> md l!'Jl.t• fi'191 ~19r;rw•n.                                                                          Mr. Qi.ct~ •"'-«&fat impro1'<lrnan1>1 Jn th<ll 'llouta· 1~ -·~ Olt)r! M .! . to "'1pl<>n><>nl. 11< $.l,l t1>m.ar
                                                                                                                                                                         1111:' ouOOo!'S\'I O'<f,lor d«'.•elepn•rnl' will> "' n""' loiel at Ul>""1e·!!I:'.·~ Rl:l~di !llf11'1 a r.ew ~l
                                                                                                                                                            !-1:l>!'duilt'.
          lllfcwm•llc<1      aboul H•il •·k«k100~ It>            S£rTff& ~i<:e !ta1!da111* .afW                 f'tix:es>. ore      <>ti                 f.11qia01mkat~ will r~11 lt ii• ~tii::Htl<ln"1 ri~. llSJ!"1ci?liy f<:ir •.wqrf¢~r~. H<1W';!'D1¢s1toot th" ilmll\"' ilt!i l :q
->L.'!\.'t,;t;i;w~~l!!f~i!~l~.:~~.~£\~*'rcti:,                                                                                                           ll'Jt ~ 01' l'ie ()II•! RouTe 112 1~11ffii¢ '°tit<! hll.f~ 1/'il! Gfwr1t o1rod Ille meoklll tt'trt~I' llllwro~ll K!i!:Y~1<'!11e
                                                                                                                                                         ti...,,rfy - thc t< evj~"'"" Ot<t11:<•'f ll.~dk1d B<Jlldlte*'> [f(\')ll<f131I, f'.l\J. ""'"ln;dter 'Cr-caof!r kr.t'l'lr.>ne·' , ""'~eNed

                                                 ~                                                                                                       by,.""'      r.,m... N.t'. ~!i · 3J_ 1'1'."' st~A t t•ft addra."5od Mr. l)il}ht'.c c-0r.:Am1 abnut th•                    ........,,t
                                                                                                                                                                                                                                                                                     61.i.rcr Slit.>
                                                                                                                                                         w1»<:r~en~11!dul1!< and tflat a lno<:l11itl!!Will li>!!vt ~l"".1'1.ihoit~lle~"t:e.ermon.W""1.Clarnr!t ill'kt'. Furt~r..

           four Ii!!<' rt ll<ll ll1Clltben nflh<! 'l}\lblie fl!nt orcd .appenror.(t twm~ and m !6f ~p~ ...t II•= ~"'"'rm its                             ritlcn'*>· ~t> 0-onr ~ • ..,.. """ ~                    """w lit"<'•"'""" ~~r A m.n wttl> c"""''            ;;..,..,,..i:"""'
                                                                                                                                                         '15~ tliiem ta do '"'me addltlon~I malkt:ing wtlh thiM!· olltl11tbu~. Al1Jlo; SEP'T1\ (~ we.kl11fi l'lith ~M Oe~rc
                                                                                                                                                                                                                                                                                "'''''"ll"""""t 1.o
or-d hnd 11uen.ton~ ""li<:h wtie a1wt>'gr~d !::r)' SEPTA rw.~irot;r!We. Ii'! add!tlm1. tlm,,. w.~re tour 1.4.J <!·
                                                                                                                                                         Coonh !MA (T.ranip!!rtobion M~~--r.t Anoti;rtionj which is F' -"i"' <tn d<!in; """'" 1>11treadi ~h
1;1~ il~ ruhmltti.d by the f)Ul~lc: to the f!earir.C E.J;1ftl lMr.                                                                                       .rt Cr<J#!r K""~t<o ,,.... l.11\t.i ~PTA'"'" ~"" '"'Jdmor!Q/ r1~uhllp gOYter•Ud ou'!. C<f th<!Sllr ct'fl!Ot~.. frorn ,. fl~;if
                                                                                                                                                         rumdvoot, it ;s ditlkult fw SEM.I\ tci 4'>~ & >l(JtfJ"t ~1o!W ""'""*'~· N,l. J.1-33.
PMad!lphi1,!>8 !JP!ril!!!$- No~~
                                                                                                                                                                        Flt>;Uly, tfl>i> •~Qv)llopo< o>tth<; 1'>0w <l'IQPfJlng ~-<11>'1111 · will hi;, cClf'ln~lrig e>n tft1t othonld!c af U•,q 'I ii""
           J1.;l'!'rl!'f ~Uur, a fo:nn.,.,r Wi ~l<:ttc;r w1th1n ~nris:~J\...,.I~. wo•ftri.\ •.o t•ntf·1· !!<> w~,-riC:;ltOOIJ<>
                                                                                                                                                         !'luvte "~<l ~her~"'" hwr.~ with •w«» ir<lo 1h~t1JrqJ~rt.1'< .$ i PTA.«innot in<:>?l!>P.,..;;,,...:e tlltO!ie/I rldcfj e.1
111o""""r•i11ni: Pf!l('.);)$lill r..?!1..,,,J • Jeff>/lx>oo• ·~ • wav to pm~~ alrn!Mit .,.,1 1~J ,rn,. •oon•v for SE:Pr.r,
                                                                                                                                                         Wm .Ch""'1.<>r Pli:e "'' goins: ir.1t.:ntie lii!l1:1f"l18 ~t e r. .Sil\. ifPTi!c I• lool±ng t <> "tt if !here 1u•\\/a'f to h"""
'¢1°"1sv•t•rn~. $t!t;I <1tho:r !l<~illlUOflfi b'r ht.-.irig p~le pay ., ..1ratar -tt'I t~ntrar;i,-Jn~'!!.!ild -0r ttWi! ~at~
                                                                                                                                                         ~~1~ !!0"11 'i.'est 0'1~$!~ ~1".~ .,., a 'rn~e tr.i~~r . M~rJlllJ i:,,..,~hl); .anct \'l;JW:••ford 1'0'<11Ml1ip oea.:f ro
u~ :;md ~<:t l:J~tl'i .,.~)tTilTIR. r.I~ "'' l,\!~·ll'"q rr:.un1<Jp."1 int~r1.1s.t. ~ au.,rt"d i•. ill ll ~•••t to ";Ge~.~                 \Ye
blla:ifl<' ol dull a r~ fu.l' fl'tl>I) wrth no tiab11ity". ~.T. ? l. With 111;, 1t1:>nll)', S[l?TA t·>~ultl tl>t>mcrsec •..tv.: ·mtife
                                                                                                                                                         .,,i~,. ped~tran             """"""'In
                                                                                                                                                                                          the wflci""'~ "'~~" ''"' '1l O•.<e (tl!ff~ ll ! tlll•Cl.. i i r~ V<lt'f ji$'1f· ,f,f>o;, WV l)li~MQt

                                                                                                                                           ,;lil
                                                                                                                                                         S"'t lnt.;:i tM nr:w shO\'lr;ng rent•~ ;mr::I C'::f<l>:er Ke-1-.t~~ ·f"'1m one d lr~ctkrn               ""-"'IX!" "''
                                                                                                                                                                                                                                                                         !~ ,.,;y 'he road
                                                                 ·0 -                                                                                                                                                          - 9·
                                                                                                                                                   ------ ·- - --
                                                                                                                                           &1
                                                                                                                                           ~i
                                                                                                                                           '.~
Case 5:19-cv-00834-JLS Document 107 Filed 12/10/19 Page 32 of 40




                                                                    I
                                                                   N
                                                                   ~1
                    UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                   )
         JEFFREY CUTLER            )
                                   )  CASE NO. 5:19-cv-00834
              Plaintiff            )
                                   )
                 v.                )
                                   )
NANCY PELOSI IN HER OFFICIAL
CAPACITY AS SPEAKER OF THE
HOUSE OF REPRESENTATIVES           )
         CITIZENS BANK,            )   JURY TRIAL DEMANDED
          FULTON BANK,             )
     WIKIPEDIA FOUNDATION,         )
     VERIZON CORPORATION,          )
      GOOGLE CORPORATION,          )
        ERIE INSURANCE,            )
     STATE FARM INSURANCE,         )
       LEMBERG LAW LLC,            )
     FORD MOTOR COMPANY,           )
  MANHEIM SCHOOL DISTRICT,         )
       HAVERFORD POLICE
          DEPARTMENT,              )
PHILADELPHIA NEWSPAPERS INC, )
       ASSOCIATED PRESS,           )
U.S. NEWS AND WORLD REPORTS, )
  BEND BULLETIN NEWSPAPER,         )
                                   )
                And                )
    JOHN DOES and JANE DOES,       )
                                   )
             Defendants            )
                                   )

                    CERTIFICATE OF SERVICE




                                          Cert 5:19-cv-00834 Page I of 2
                               CERTIFICATE OF SERVICE

 I Jeffrey Cutler, do hereby certify that I as of this day I have caused and correctly served a copy

 of MOTION TO HAVE CHANGE IN VENUE FOR CASE 4:18-cv-00167-0 FROM STATE OF

 TEXAS TO PENNSYLVANIA AND RESPONSE TO ECF 115 dated 12/23/2019, to

 Defendants that are part of the cm/ecf system and have made a notice of appearance as well as

 those addressed and specified below via first class mail and all other previously served

 Defendants, and all parties in case 2:19-cv-03149, both of which are both part of the cm/ecf

 system.




IN HIS OFFICIAL CAPACITY            High Companies                  East Lampeter Township
PA STATE REPRESENTATIVE             Michael Shirk, CEO              Blackinger Thomas, PC
Brian K. Sims                       1853 William Penn Wasy          Susan Peipher
1015 Chestnut Street, Suite 1101    Lancaster, PA 17601             28 Penn Square
Philadelphia, PA 19107                                              Lancaster, PA 17603




Date:   A?    \)L;L   'Uri~
                                                                 tler,pro se
                                                                 715 (phone)
                                                      el axcollector(ci{grnail.corn
                                                      P.O. Box 2806
                                                      York, PA 17405


                                                                   Cert 5:19-cv-00834 Page 2 of 2
